--------------------------------------------------------------------------------

EXHIBIT 10(d)

EXECUTION COPY

 

[graphic1.gif]

 

364 DAY CREDIT AGREEMENT

dated as of April 30, 2004

among

CLECO POWER LLC,
as Borrower

The Lenders Party Hereto

BANK ONE, NA,
as Syndication Agent

WESTLB AG, NEW YORK BRANCH,
as Documentation Agent

ALLIED IRISH BANKS, P.L.C.
COBANK, ACB
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
and
KEYBANK NATIONAL ASSOCIATION,
as Managing Agents

and

THE BANK OF NEW YORK,
as Administrative Agent
___________________________

BNY CAPITAL MARKETS, INC.,
and
WESTLB AG, NEW YORK BRANCH,
as Co-Lead Arrangers

BNY CAPITAL MARKETS, INC.,
as Book Runner

 

Bryan Cave LLP

1290 Avenue of the Americas
New York, New York 10104

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE 1. DEFINITIONS


 

1

 

Section 1.1

Defined Terms

1

 

Section 1.2

Terms Generally

16

 

Section 1.3

Accounting Terms


 

 16

ARTICLE 2. AMOUNT AND TERMS OF LOANS


 

16

 

Section 2.1

Revolving Credit Loans

16

 

Section 2.2

Notes

17

 

Section 2.3

Revolving Credit Loans; Procedure

17

 

Section 2.4

Competitive Bid Loans; Procedure

18

 

Section 2.5

Termination and Reduction of Aggregate Commitments

20

 

Section 2.6

Prepayments of the Loans

21

 

Section 2.7

Conversions and Continuations

21

 

Section 2.8

Letters of Credit

22

 

Section 2.9

Interest Rate and Payment Dates

26

 

Section 2.10

Substituted Interest Rate

27

 

Section 2.11

Taxes

27

 

Section 2.12

Increased Costs; Illegality

29

 

Section 2.13

Break Funding Payments

31

 

Section 2.14

Lenders' Records

31

 

Section 2.15

Extension of Commitment Period and Maturity Date

31

 

Section 2.16

Substitution of Lender


 

32

ARTICLE 3. FEES; PAYMENTS


 

33

 

Section 3.1

Fees

33

 

Section 3.2

Pro Rata Treatment and Application of Principal Payments


 

34

ARTICLE 4. REPRESENTATIONS AND WARRANTIES


 

35

 

Section 4.1

Subsidiaries; Capitalization

35

 

Section 4.2

Existence and Power

35

 

Section 4.3

Authority

36

 

Section 4.4

Binding Agreement

36

 

Section 4.5

Litigation and Regulatory Proceedings

36

 

Section 4.6

Required Consents

36

 

Section 4.7

No Conflicting Agreements, Compliance with Laws

36

 

Section 4.8

Governmental Regulations

37

 

Section 4.9

Federal Reserve Regulations; Use of Loan Proceeds<

37

 

Section 4.10

Plans

37

 

Section 4.11

Financial Statements

38

 

Section 4.12

Property

38

 

Section 4.13

Environmental Matters


 

38

ARTICLE 5. CONDITIONS TO EFFECTIVENESS


 

39

 

Section 5.1

Evidence of Action

39

 

Section 5.2

This Agreement

39

 

Section 5.3

Notes

39

 

Section 5.4

Approvals

39

 

Section 5.5

Certain Agreements

39

 

Section 5.6

Opinion of Counsel to the Borrower

40

 

Section 5.7

Terminating Indebtedness

40

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page

 

Section 5.8

Compliance; Officer's Certificate

40

 

Section 5.9

Fees and Expenses


 

40

 

ARTICLE 6. CONDITIONS OF LENDING ‑ ALL LOANS


 

40

 

Section 6.1

Compliance

40  

Section 6.2

Credit Request; Competitive Bid Request

41  

Section 6.4

Other Documents 

41

 

Section 6.3

Law


 

41

 

ARTICLE 7. AFFIRMATIVE COVENANTS


 

41

 

Section 7.1

Financial Statements

41  

Section 7.2

Certificates; Other Information

42  

Section 7.3

Legal Existence

43  

Section 7.4

Taxes

43  

Section 7.5

Insurance

43  

Section 7.6

Payment of Indebtedness and Performance of Obligations

43  

Section 7.7

Condition of Property

43  

Section 7.8

Observance of Legal Requirements

44  

Section 7.9

Inspection of Property; Books and Records; Discussions

44  

Section 7.10

Licenses, Intellectual Property

44  

Section 7.11

Financial Covenants

44

 

Section 7.12

Use of Proceeds


 

44

 

ARTICLE 8. NEGATIVE COVENANTS


 

45

 

Section 8.1

Liens

45  

Section 8.2

Merger, Consolidation, Purchase or Sale of Assets, Etc.

47  

Section 8.3

Loans, Advances, etc.

48

 

Section 8.4

Amendments, etc. of Certain Agreements


 

49

 

ARTICLE 9. EVENTS OF DEFAULT


 

49

 

ARTICLE 10. THE ADMINISTRATIVE AGENT


 

51

 

Section 10.1

Appointment

51  

Section 10.2

Delegation of Duties

52  

Section 10.3

Exculpatory Provisions

52  

Section 10.4

Reliance by Administrative Agent

52  

Section 10.5

Notice of Default

53  

Section 10.6

Non Reliance on Administrative Agent and Other Lenders

53  

Section 10.7

Administrative Agent in Its Individual Capacity

53

 

Section 10.8

Successor Administrative Agent


 

53

 

ARTICLE 11. OTHER PROVISIONS


 

54

 

Section 11.1

Amendments and Waivers

54  

Section 11.2

Notices

55  

Section 11.3

Survival

55  

Section 11.4

Expenses; Indemnity; Damage Waiver

56  

Section 11.5

Lending Offices

57  

Section 11.6

Assignments and Participations

57  

Section 11.7

Counterparts; Integration; Effectiveness

59

(ii)

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)

Page

 

Section 11.8

Severability

59  

Section 11.9

Right of Set off

59  

Section 11.10

Governing Law; Jurisdiction; Consent to Service of Process

60  

Section 11.11

WAIVER OF JURY TRIAL

60  

Section 11.12

Headings

61

 

SCHEDULES: 

Schedule 1.1

List of Existing Letters of Credit

Schedule 4.1

List of Subsidiaries

Schedule 4.5

List of Litigation and Regulatory Proceedings

Schedule 4.13

List of Environmental Matters

Schedule 8.1

List of Existing Liens

 

EXHIBITS: 

Exhibit A

List of Commitments

Exhibit B

Form of Note

Exhibit C

Form of Credit Request

Exhibit D

Form of Competitive Bid Request

Exhibit E

Form of Invitation to Bid

Exhibit F

Form of Competitive Bid

Exhibit G

Form of Competitive Bid Accept/Reject Letter

Exhibit H

Form of Competitive Bid Loan Confirmation

Exhibit I

Form of Notice of Conversion/Continuation

Exhibit J

Form of Assignment and Acceptance Agreement

Exhibit K

Form of Opinion of Counsel to the Borrower

Exhibit L

Form of Compliance Certificate

 (iii)

--------------------------------------------------------------------------------

    364 DAY CREDIT AGREEMENT, dated as of April 30, 2004, by and among CLECO
POWER LLC, the Lenders party hereto, BANK ONE, NA, as syndication agent
hereunder, WESTLB AG, NEW YORK BRANCH, as documentation agent hereunder, ALLIED
IRISH BANKS, P.L.C., COBANK, ACB, COMMERZBANK AG, NEW YORK AND GRAND CAYMAN
BRANCHES and KEYBANK NATIONAL ASSOCIATION, as managing agents hereunder and THE
BANK OF NEW YORK, as Administrative Agent for the Lenders hereunder.


ARTICLE 1.    DEFINITIONS


    SECTION 1.1 DEFINED TERMS

            As used in this Agreement, terms defined in the preamble have the
meanings therein indicated, and the following terms have the following meanings:

            "ABR Advances": the Revolving Credit Loans (or any portions thereof)
at such time as they (or such portions) are made and/or being maintained at a
rate of interest based upon the Alternate Base Rate.

            "Accountants": PricewaterhouseCoopers, L.L.P. (or any successor
thereto), or such other firm of certified public accountants of recognized
national standing selected by the Borrower.

            "Administrative Agent": BNY, in its capacity as administrative agent
for the Lenders hereunder.

           "Administrative Questionnaire": an Administrative Questionnaire in a
form supplied by the Administrative Agent.

            "Advance": with respect to a Revolving Credit Loan, an ABR Advance
or a Eurodollar Advance, as the case may be.

            "Affected Advance": as defined in Section 2.10.

            "Affiliate": with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.

            "Agents": collectively, the Administrative Agent, the Syndication
Agent, the Documentation Agent and the Managing Agents.

            "Aggregate Commitments": on any date, the sum of all Commitments on
such date.  The initial amount of the Aggregate Commitments on the Agreement
Date is $125,000,000.

            "Agreement": this 364 Day Credit Agreement.

            "Agreement Date": the first date appearing in this Agreement.

            "Alternate Base Rate": on any date, a rate of interest per annum
equal to the higher of (i) the Federal Funds Rate in effect on such date plus
1/2 of 1% or (ii) the BNY Rate in effect on such date.

            "Applicable Facility Fee Percentage": with respect to the amount of
the Aggregate Commitments, at all times during which the applicable Pricing
Level set forth below is in effect, the percentage set forth below next to such
Pricing Level, subject to the provisos set forth below:

 

--------------------------------------------------------------------------------

 

Pricing Level

Applicable
Facility Fee
Percentage

Pricing Level I

0.150%

Pricing Level II

0.200%

Pricing Level III

0.225%

Pricing Level IV

0.250%

Pricing Level V

0.300%

Pricing Level VI

0.500%

Pricing Level VII

0.625%

             Changes in the Applicable Facility Fee Percentage resulting from a
change in the Pricing Level shall become effective on the effective date of any
change in the Senior Debt Rating from S&P or Moody's.  Notwithstanding anything
herein to the contrary, in the event of a split in the Senior Debt Rating from
S&P and Moody's that would otherwise result in the application of more than one
Pricing Level (had the provisions regarding the applicability of other Pricing
Levels contained in the definitions thereof not been given effect), then the
Applicable Facility Fee Percentage shall be determined as follows: (i) in the
event of a split in the Senior Debt Rating from S&P and Moody's by one rating
level, then the Applicable Facility Fee Percentage shall be determined using the
Pricing Level within which the higher of the two rating categories would
otherwise fall, and (ii) in the event of a split in the Senior Debt Rating from
S&P and Moody's by more than one rating level, then the Applicable Margin shall
be determined using the Pricing Level within which the next highest level above
the lower of the two rating categories would otherwise fall.

            "Applicable Lending Office": in respect of any Lender, (i) in the
case of such Lender's ABR Advances and Competitive Bid Loans, its Domestic
Lending Office or (ii) in the case of such Lender's Eurodollar Advances, its
Eurodollar Lending Office.

            "Applicable Margin":

            (a)        subject to the provisions of clause (b) below, with
respect to the unpaid principal amount of Eurodollar Advances and LC Fees at all
times during which the applicable Pricing Level set forth below is in effect,
the percentage set forth below next to such Pricing Level, subject to the
provisos set forth in clause (d) below:

Pricing Level

Applicable
Margin

Pricing Level I

0.725%

Pricing Level II

0.800%

Pricing Level III

1.025%

Pricing Level IV

1.250%

Pricing Level V

1.450%

Pricing Level VI

1.500%

Pricing Level VII

2.375%

             (b)        in the event that the Borrower exercises its option
under Section 2.15(b) to extend the Maturity Date, the Applicable Margins set
forth in clause (a) above shall be increased by (i) for so long as the Senior
Debt Rating is BBB‑ or higher by S&P and Baa3 or higher by Moody's and no Event
of Default has occurred and is continuing, 1.00%, and   (ii) for so long as the
Senior Debt Rating is

-2-

--------------------------------------------------------------------------------

lower than BBB‑ by S&P or Baa3 by Moody's or an Event of Default has occurred
and is continuing, 1.50%.

            (c)        Changes in the Applicable Margin resulting from a change
in the Pricing Level shall become effective on the effective date of any change
in the Senior Debt Rating from S&P or Moody's.  Notwithstanding anything herein
to the contrary, in the event of a split in the Senior Debt Rating from S&P and
Moody's that would otherwise result in the application of more than one Pricing
Level (had the provisions regarding the applicability of other Pricing Levels
contained in the definitions thereof not been given effect), then the Applicable
Margin shall be determined as follows: (i) in the event of a split in the Senior
Debt Rating from S&P and Moody's by one rating level, then the Applicable Margin
shall be determined using the Pricing Level within which the higher of the two
rating categories would otherwise fall, and (ii) in the event of a split in the
Senior Debt Rating from S&P and Moody's by more than one rating level, then the
Applicable Margin shall be determined using the Pricing Level within which the
next highest level above the lower of the two rating categories would otherwise
fall.

            "Approved Fund": with respect to any Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

            "Asset Sale": any sale, transfer or other disposition by the
Borrower or any of the Subsidiaries to any Person of any Property (including any
Stock or other securities of another Person) of the Borrower or any of the
Subsidiaries, other than inventory or accounts receivables or other receivables
sold, transferred or otherwise disposed of in the ordinary course of business,
provided that, notwithstanding anything in this definition to the contrary, for
purposes of the Loan Documents, the term "Asset Sale" shall not include the
creation or granting of any Lien other than a conditional sale or other title
retention arrangement.

            "Assignment and Acceptance Agreement": an assignment and acceptance
agreement executed by a Lender and an assignee (with the consent of any party
whose consent is required by Section 11.6), and accepted by the Administrative
Agent, substantially in the form of Exhibit J.

            "Bank One": Bank One, NA.

            "Bid Rate": as defined in Section 2.4(b).

            "BNY": The Bank of New York.

            "BNY Rate": the rate of interest per annum publicly announced from
time to time by BNY as its prime commercial lending rate at its principal office
in New York City; each change in the BNY Rate being effective from and including
the date such change is publicly announced as being effective. The BNY Rate is
not intended to be lowest rate of interest charged by BNY in connection with
extensions of credit to borrowers.

            "Borrower": Cleco Power LLC, a Louisiana limited liability company.

           "Borrowing Date": any Business Day on which (i) the Lenders make
Revolving Credit Loans in accordance with a Credit Request, (ii) one or more
Lenders make Competitive Bid Loans pursuant to Competitive Bids which have been
accepted by the Borrower or (iii) the Issuing Bank issues a Letter of Credit or
a Letter of Credit is renewed, extended or amended.

-3-

--------------------------------------------------------------------------------

            "Business Day": for all purposes other than as set forth in clause
(ii) below, (i) any day other than a Saturday, a Sunday or a day on which
commercial banks located in New York City are authorized or required by law or
other governmental action to close and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Advances, any day which is a Business Day described in clause (i)
above and which is also a day on which dealings in foreign currency and exchange
and Eurodollar funding between banks may be carried on in London, England.   

            "Capital Lease Obligations": with respect to any Person, obligations
of such Person with respect to leases which, in accordance with GAAP, are
required to be capitalized on the financial statements of such Person.

            "Change in Control": the occurrence of any of the following: (i) the
consummation of any transaction the result of which is that any "person" or
"group" (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934) becomes the "beneficial owner" (as such term is defined in Rule 13d‑3
under the Securities Exchange Act of 1934) of more than 50% of the total voting
power in the aggregate of all classes of the Voting Securities of the Parent
then outstanding or (ii) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Parent by Persons who were
neither nominated by the board of directors of the Parent nor appointed by
directors so nominated.

             "Change in Law": (i) the adoption of any law, rule or regulation
after the Agreement Date, (ii) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Agreement Date or (iii) compliance by any Credit Party (or, for purposes of
Section 2.12(b), by any lending office of such Credit Party or by such Credit
Party's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Agreement Date.

            "CLECO Mortgage": the Indenture of Mortgage, dated as of July 1,
1950, made by the Borrower to Bank One Trust Company, N.A., as Trustee.

            "Closing Date": the date on which the conditions specified in
Article 5 are satisfied (or waived in accordance with Section 11.1).

            "Code": the Internal Revenue Code of 1986.

            "Commitment": with respect to each Lender, the commitment of such
Lender to make Revolving Credit Loans and to acquire participations in Letters
of Credit hereunder in an aggregate outstanding amount not exceeding the amount
of such Lender's Commitment as set forth on Exhibit A or in the Assignment and
Acceptance Agreement pursuant to which such Lender shall have assumed its
Commitment, as applicable, as such Commitment may be increased or reduced from
time to time pursuant to Section 2.5 or pursuant to assignments by or to such
Lender pursuant to Section 11.6.

            "Commitment Percentage": as of any date and with respect to each
Lender, the percentage equal to a fraction (i) the numerator of which is the
Commitment of such Lender on such date (or, if there are no Commitments on such
date, on the last date upon which one or more Commitments were in effect), and
(ii) the denominator of which is the sum of the Commitments of all Lenders on
such date (or, if there are no Commitments on such date, on the last date upon
which one or more Commitments were in effect).

            "Commitment Period": the period from the Closing Date to but
excluding the earlier of the Maturity Date or, if different, the Commitment
Termination Date. 

-4-

--------------------------------------------------------------------------------

            "Commitment Termination Date": the day which is 364 days after the
Agreement Date (or, if such date is not a Business Day, the Business Day
immediately preceding such day), as the same may be extended from time to time
in accordance with Section 2.15(a), or such earlier date on which the Aggregate
Commitments shall terminate in accordance with Section 2.5 or Article 9.

            "Competitive Bid": an offer by a Lender, in the form of Exhibit F,
to make a Competitive Bid Loan.

            "Competitive Bid Accept/Reject Letter": a notification given by the
Borrower pursuant to Section 2.4 in the form of Exhibit G.

            "Competitive Bid Loan": each Loan from a Lender to the Borrower
pursuant to Section 2.4.

            "Competitive Bid Loan Confirmation": a confirmation by the
Administrative Agent to a Lender of the acceptance by the Borrower of any
Competitive Bid (or Portion thereof) made by such Lender, substantially in the
form of Exhibit H.

            "Competitive Bid Request": a request by the Borrower, substantially
in the form of Exhibit D, for Competitive Bids.

            "Competitive Interest Period": as to any Competitive Bid Loan, the
period commencing on the date of such Competitive Bid Loan and ending on the
date requested in the Competitive Bid Request with respect to such Competitive
Bid Loan, which date shall not be earlier than 7 days after the date of such
Competitive Bid Loan or later than 180 days after the date of such Competitive
Bid Loan; provided, however, that if any Competitive Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day, unless such next succeeding Business Day would
be a date on or after the Commitment Termination Date, in which case such
Competitive Interest Period shall end on the next preceding Business Day, and
provided further that no Competitive Interest Period shall end after the
Commitment Termination Date. Interest shall accrue from and including the first
day of a Competitive Interest Period to but excluding the last day of such
Competitive Interest Period.

            "Compliance Certificate": a certificate substantially in the form of
Exhibit L.

            "Contingent Obligation": as to any Person, any obligation of such
Person guaranteeing or in effect guaranteeing any return on any investment made
by another Person or any Indebtedness, lease, dividend or other obligation of
any other Person in any manner, whether contingent or whether directly or
indirectly, including any obligation in respect of the liabilities of any
partnership in which such other Person is a general partner, except to the
extent that such liabilities of such partnership are nonrecourse to such other
Person and its separate Property. The amount of any Contingent Obligation of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith,
provided that, notwithstanding anything in this definition to the contrary, the
amount of any Contingent Obligation of a Person in respect of any agreement by
any other Person to purchase electricity, gas or fuel from a counterparty shall
be deemed to be the maximum reasonably anticipated liability of such other
Person, as determined in good faith by such Person, net of any obligation or
liability of such counterparty to purchase electricity, gas or fuel from such
other Person, provided further that the obligations of such other Person to so
purchase electricity, gas or fuel from such counterparty shall be terminable at
the election of

-5-

--------------------------------------------------------------------------------

such other Person in the event of a default by such counterparty in its
obligations to so purchase electricity, gas or fuel for such other Person.

            "Continuing Lenders": as defined in Section 2.15(a)(ii).

            "Conversion/Continuation Date": the date on which (i) a Eurodollar
Advance is converted to an ABR Advance, (ii) the date on which an ABR Advance is
converted to a Eurodollar Advance or (iii) the date on which a Eurodollar
Advance is continued as a new Eurodollar Advance.

            "Corporate Officer": with respect to the Borrower, the chairman of
the board, the president, any vice president, the chief executive officer, the
chief financial officer, the secretary, the treasurer, or the controller
thereof.

            "Credit Exposure": means, with respect to any Lender at any time,
such Lender's Revolving Credit Exposure, plus the outstanding principal amount
of such Lender's Competitive Bid Loans at such time.

            "Credit Parties": collectively, the Agents, the Issuing Bank and the
Lenders.

            "Credit Request": a request for Revolving Credit Loans and New
Letters of Credit in the form of Exhibit C.

            "Default": any of the events specified in Article 9, whether or not
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

            "Documentation Agent": WestLB, in its capacity as documentation
agent for the Lenders hereunder.

            "Dollars" and "$": lawful currency of the United States.

            "Domestic Lending Office": in respect of any Lender, initially, the
office or offices of such Lender designated as such on its Administrative
Questionnaire; thereafter, such other office of such Lender through which it
shall be making or maintaining ABR Advances or Competitive Bid Loans, as
reported by such Lender to the Administrative Agent and the Borrower, provided
that any Lender may so report different Domestic Lending Offices for all of its
ABR Advances and all of its Competitive Bid Loans, whereupon references to the
Domestic Lending Office of such Lender shall mean either or both of such
offices, as applicable.

            "EBITDA": for any period, net income for such period of the Borrower
and the Subsidiaries, determined on a consolidated basis in accordance with
GAAP, plus, without duplication and to the extent deducted in determining such
net income, the sum of Interest Expense for such period, (ii)provision for
income taxes for such period, (iii) the aggregate amount attributable to
depreciation and amortization for such period, and the aggregate amount of items
to the extent constituting extraordinary non‑recurring or non‑operating charges
or expenses during such period and minus, without duplication and to the extent
added in determining such net income for such period, the aggregate amount of
extraordinary, non‑recurring and non‑operating additions to income during such
period.

            "Eligible Assignee": any of the following: (i) commercial banks,
finance companies, insurance companies and other financial institutions and
funds (whether a corporation, partnership or other entity) engaged generally in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business; provided that any such entity shall be entitled, as of
the date such entity

-6-

--------------------------------------------------------------------------------

becomes a Lender, to receive payments under its Note without deduction or
withholding with respect to United States federal income tax, (ii) each of the
Lenders and (iii) any Affiliate or Approved Fund of a Lender.

            "Employee Stock Ownership Plan": The Cleco Power LLC 401(k) Savings
and Investment Plan.

            "Environmental Laws": any and all federal, state and local laws
relating to the use, storage, transporting, manufacturing, handling, discharge,
disposal or recycling of Hazardous Substances or pollutants and including (i)
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 USCA §9601 et seq., (ii) the Resource Conservation and Recovery Act
of 1976, as amended, 42 USCA §6901 et seq., (iii) the Toxic Substance Control
Act, as amended, 15 USCA §2601 et. seq., (iv) the Water Pollution Control Act,
as amended, 33 USCA §1251 et. seq., (v) the Clean Air Act, as amended, 42 USCA
§7401 et seq., (vi) the Hazardous Materials Transportation Authorization Act of
1994, as amended, 49 USCA §5101 et seq., and (viii) all rules and regulations
under any of the foregoing and under any analogous state laws, judgments,
decrees and injunctions and any analogous state laws applicable to the Borrower
or any of the Subsidiaries.

            "ERISA": the Employee Retirement Income Security Act of 1974.

            "ERISA Affiliate": any trade or business (whether or not
incorporated) that, together with the Borrower or any Subsidiary, is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

            "ERISA Event": (i) any "reportable event", as defined in Section
4043 of ERISA or the regulations issued thereunder with respect to a Plan (other
than an event for which the 30 day notice period is waived); (ii) the existence
with respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(a) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (v) the receipt by the Borrower, any Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

            "Eurodollar Advances": collectively, the Revolving Credit Loans (or
any portions thereof) at such time as they (or such portions) are made and/or
being maintained at a rate of interest based upon the Eurodollar Rate.

            "Eurodollar Interest Period": with respect to any Eurodollar Advance
requested by the Borrower, the period commencing on, as the case may be, the
Borrowing Date or the Conversion/Continuation Date with respect to such
Eurodollar Advance and ending one, two, three or six months thereafter, as
selected by the Borrower in its irrevocable Credit Request or its irrevocable
Notice of Conversion/Continuation, provided, however, that (i) if any Eurodollar
Interest Period would otherwise end on a day which is not a Business Day, such
Eurodollar Interest Period shall be extended to the next

-7-

--------------------------------------------------------------------------------

succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month or beyond the Maturity Date, in
which event such Eurodollar Interest Period shall end on the immediately
preceding Business Day, (ii) any Eurodollar Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such
Eurodollar Interest Period) shall end on the last Business Day of a calendar
month and (iii) the Borrower shall select Interest Periods so as not to have
more than five different Eurodollar Interest Periods outstanding at any one time
for all Eurodollar Advances.

            "Eurodollar Lending Office": in respect of any Lender, initially,
the office, branch or affiliate of such Lender designated as such on its
Administrative Questionnaire (or, if no such office branch or affiliate is
specified, its Domestic Lending Office); thereafter, such other office, branch
or affiliate of such Lender through which it shall be making or maintaining
Eurodollar Advances, as reported by such Lender to the Administrative Agent and
the Borrower.

            "Eurodollar Rate": with respect to the Eurodollar Interest Period
applicable to any Eurodollar Advance, a rate of interest per annum, as
determined by the Administrative Agent and then rounded to the nearest 1/16 of
1% or, if there is no nearest 1/16 of 1%, then to the next higher 1/16 of 1%,
equal to the rate appearing on the Dow Jones Markets Telerate Page 3750 (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Eurodollar Interest Period, as the rate for dollar deposits
with a maturity comparable to such Eurodollar Interest Period.  In the event
that such rate does not appear on the Dow Jones Markets Telerate Page 3750 (or
on any such successor or substitute page, or any successor to or substitute for
such Service) at such time for any reason, then the "Eurodollar Rate" with
respect to such Eurodollar Advance for such Eurodollar Interest Period shall be
the rate of interest per annum, as determined by the Administrative Agent and
then rounded to the nearest 1/16 of 1% or, if there is no nearest 1/16 of 1%,
then to the next higher 1/16 of 1%, equal to the rate, as reported by BNY to the
Administrative Agent, quoted by BNY to leading banks in the interbank eurodollar
market as the rate at which BNY is offering Dollar deposits in an amount equal
approximately to the Eurodollar Advance of BNY to which such Eurodollar Interest
Period shall apply for a period equal to such Eurodollar Interest Period, as
quoted at approximately 11:00 a.m. two Business Days prior to the first day of
such Eurodollar Interest Period.

            "Event of Default": any of the events specified in Article 9,
provided that any requirement specified in Article 9 for the giving of notice,
the lapse of time, or both, or any other condition specified in Article 9, has
been satisfied.

            "Evergreen Letter of Credit": any Letter of Credit that, by its
terms, provides that it shall be automatically renewed or extended for a stated
period of time at the end of its then scheduled expiry date unless the Issuing
Bank notifies the beneficiary thereof prior to such expiry date that the Issuing
Bank elects not to renew or extend such Letter of Credit.

            "Existing Letter of Credit": any letter of credit set forth in
Schedule 1.1, but not any renewal or extension thereof.

            "Extension Request": as defined in Section 2.15(a)(i).

            "Facility Fee": as defined in Section 3.1(a).

-8-

--------------------------------------------------------------------------------

            "Federal Funds Rate": for any day, a rate per annum (expressed as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%), equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day, provided that (i) if the day for which such rate
is to be determined is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
of the quotations for such day on such transactions received by BNY as
determined by BNY and reported to the Administrative Agent.

            "FERC": the Federal Energy Regulatory Commission or any Governmental
Authority succeeding to the functions thereof.

            "FERC Order": that certain letter order issued to the Borrower,
dated July 26, 2002, in Docket No. ES02-43-000, issued by FERC, or any renewal
or replacement order thereof, together with any supplemental order thereto, in
each case authorizing the Borrower to issue notes or drafts maturing not more
than one year after the date of issue or renewal thereof or assumption of
liability thereon (in each case as described in Section 204(e) of the Federal
Power Act, as amended and in effect from time to time) in an aggregate principal
amount not less than the sum of the Commitments hereunder plus the aggregate
principal amount of any such notes or drafts of the Borrower (other than the
Notes) outstanding from time to time.

            "Financial Statements": as defined in Section 4.11.

             "Foreign Lender": any Lender that is organized under the laws of a
jurisdiction other than United States, any State thereof or the District of
Columbia.

            "GAAP": generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and in the statements and
pronouncements of the Financial Accounting Standards Board or in such other
statement by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination, consistently applied.  If at any time any change in GAAP
would affect the computation of any financial requirement set forth in this
Agreement, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such requirement to reflect such change in GAAP
(subject to the approval of the Required Lenders), provided that, until so
amended, (i) such requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Credit Parties financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such requirement made before and after giving effect to
such change in GAAP.

            "Governmental Authority": any nation or government, any state or
other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator.

            "Hazardous Substance": (i) any hazardous or toxic substance,
material or waste listed in the United States Department of Transportation
Hazardous Materials Table (49 CFR §172.101) or by the Environmental Protection
Agency as hazardous substances (40 CFR Part 302), and amendments thereto and
replacements therefor, and (ii) any substance, pollutant or material defined as,
or designated in, any

-9-

--------------------------------------------------------------------------------

Environmental Law as a "hazardous substance," "toxic substance," "hazardous
material," "hazardous waste," "restricted hazardous waste," "pollutant," "toxic
pollutant" or words of similar import.

            "Highest Lawful Rate": as to any Lender, the maximum rate of
interest, if any, that at any time or from time to time may be contracted for,
taken, charged or received by such Lender on the Note held thereby or which may
be owing to such Lender pursuant to this Agreement and the other Loan Documents
under the laws applicable to such Lender and this transaction.

            "Indebtedness": as to any Person, at a particular time, all items
which constitute, without duplication, (i) indebtedness for borrowed money or
the deferred purchase price of Property (other than trade payables incurred in
the ordinary course of business), (ii) indebtedness evidenced by notes, bonds,
debentures or similar instruments, (iii) obligations with respect to any
conditional sale or title retention agreement, (iv) indebtedness arising under
acceptance facilities and the amount available to be drawn under all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder to the extent such Person shall not have reimbursed the
issuer in respect of the issuer's payment of such drafts, (v) all liabilities
secured by any Lien on any Property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof (other than
carriers', warehousemen's, mechanics', repairmen's or other like non consensual
statutory Liens arising in the ordinary course of business), (vi) liabilities in
respect of any obligation (contingent or otherwise) to purchase, redeem, retire,
acquire or make any other payment in respect of any shares of equity securities
or any option, warrant or other right to acquire any shares of equity
securities, (vii) obligations under Capital Lease Obligations, and (viii)
Contingent Obligations of such Person in respect of Indebtedness of others.

        "Indemnified Person": as defined in Section 11.4(b).

        "Indenture": the Indenture, dated as of October 1, 1988, between the
Borrower and The Bank of New York, as trustee.

        "Integrated Resources Plan": the portions of the Borrower's strategic
integrated resources plan which involves replacing, repowering or adding
electric power generation, transmission or distribution facilities to meet the
measured and forecasted demand and consumption requirements of its customers,
including the acquisition, construction or improvement of generation facilities
and fuel conversion repowering projects for existing generation facilities to
diversity fuel sources, with any project undertaken to implement the foregoing
being subject to regulation by the LPSC by prior issuance of a certificate of
public convenience and necessity or in a ratemaking proceeding, prudence review
or a combination thereof.

         "Intellectual Property": all copyrights, trademarks, servicemarks,
patents, trade names and service names.

        "Inter‑Affiliate Policies Agreement": the Inter‑Affiliate Policies and
the Inter‑Affiliate Procedures of Cleco Corporation, each dated as of December
4, 2002.

        "Interest Coverage Ratio": as of any fiscal quarter end, the ratio of
(i) EBITDA for the period of the four consecutive fiscal quarters ending thereon
to (ii) Interest Expense for such period.

        "Interest Expense": for any period, the interest expense, both expensed
and capitalized (including the interest component in respect of Capital Lease
Obligations), of the Borrower and its Subsidiaries during such period,
determined on a consolidated basis in accordance with GAAP.

-10-

--------------------------------------------------------------------------------

            "Interest Payment Date": (i) as to any ABR Advance, the last day of
each March, June, September and December commencing on the first of such days to
occur after such ABR Advance is made or any Eurodollar Advance is converted to
an ABR Advance, (ii) as to any Eurodollar Advance in respect of which the
Borrower has selected a Eurodollar Interest Period of one, two or three months,
the last day of such Interest Period, (iii) as to any Eurodollar Advance in
respect of which the Borrower has selected a Eurodollar Interest Period of six
months, the day which is three months after the first day of such Interest
Period and the last day of such Interest Period, (iv) as to any Competitive Bid
Loan as to which the Borrower has selected an Interest Period of 90 days or
less, the last day of such Competitive Interest Period, and (v) as to any
Competitive Bid Loan as to which the Borrower has selected a Competitive
Interest Period of more than 90 days, the day which is 90 days after the first
day of such Competitive Interest Period and the last day of each subsequent 90
day period thereafter or, if sooner, the last day of such Competitive Interest
Period.

            "Interest Period": a Eurodollar Interest Period or a Competitive
Interest Period, as the context may require.

            "Invitation to Bid": an invitation to make Competitive Bids in the
form of Exhibit E.

            "Issuing Bank": BNY, in its capacity as issuer of Letters of Credit.

            "LC Disbursement": a payment made by the Issuing Bank pursuant to a
Letter of Credit.

            "LC Exposure": at any time, (i) with respect to all of the Lenders,
the sum, without duplication, of (x) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (y) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time and (ii) with respect to each Lender, its Commitment
Percentage of the amount determined under clause (i).

            "LC Fee": as defined in Section 3.1(c).

            "Lenders": the Persons listed on Exhibit A and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance
Agreement, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance Agreement.

            "Letter of Credit": any Existing Letter of Credit and any New Letter
of Credit.

          "Lien": any mortgage, pledge, hypothecation, assignment, deposit or
preferential arrangement, encumbrance, lien (statutory or other), or other
security agreement or security interest of any kind or nature whatsoever,
including any conditional sale or other title retention agreement and any
capital or financing lease having substantially the same economic effect as any
of the foregoing.

            "Loan Documents": collectively, this Agreement, the Notes and the
documentation relating to each Letter of Credit.

            "Loans": the Revolving Credit Loans and/or the Competitive Bid
Loans, as the case may be.

            "LPSC": the Louisiana Public Service Commission or any Governmental
Authority succeeding to the functions thereof.

-11-

--------------------------------------------------------------------------------

            "Managing Agents": Allied Irish Banks, p.l.c., Cobank, ACB,
Commerzbank AG, New York and Grand Cayman Branches and Keybank National
Association in their capacity as managing agents for the Lenders hereunder.

            "Margin Stock": any "margin stock", as defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.

            "Material Adverse Change": a material adverse change in (i) the
financial condition, operations, business, prospects or Property of (a) the
Borrower or (b) the Borrower and the Subsidiaries, taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the ability of the Credit Parties to enforce their rights and remedies
under the Loan Documents.

            "Material Adverse Effect": a material adverse effect on (i) the
financial condition, operations, business, prospects or Property of (a) the
Borrower or (b) the Borrower and the Subsidiaries, taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the ability of the Credit Parties to enforce their rights and remedies
under the Loan Documents.

            "Material Obligations": as of any date, Indebtedness (other than
Indebtedness under the Loan Documents) or operating leases of any one or more of
the Borrower or any Subsidiary or, in the case of the Borrower only, any
Contingent Obligation, in an aggregate principal amount exceeding $20,000,000. 
For purposes of determining Material Obligations, the "principal amount" of
Indebtedness, operating leases or Contingent Obligations at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary, as applicable, would be required to pay if such
Indebtedness, operating leases or Contingent Obligations became due and payable
on such day.

             "Material Total Assets": as of any date of determination, the total
assets of the Borrower and the Subsidiaries, determined on a consolidated basis
in accordance with GAAP.

            "Maturity Date": the Commitment Termination Date or, if the Borrower
has duly extended the Maturity Date in accordance with Section 2.15(b), the
Repayment Extension Date.

            "Maximum Offer": as defined in Section 2.4(b).

            "Maximum Request": as defined in Section 2.4(a).

            "Moody's": Moody's Investors Service, Inc., or any successor
thereto.

            "Multiemployer Plan": a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

            "New Letter of Credit": any letter of credit issued pursuant to this
Agreement and any successive renewals or extensions thereof.

            "Non‑Extending Lender": as defined in Section 2.15(a)(ii).

            "Note": with respect to each Lender in respect of such Lender's
Revolving Credit Loans and Competitive Bid Loans, a promissory note,
substantially in the form of Exhibit B, payable to the order of such Lender;
each such promissory note having been made by the Borrower and dated the Closing
Date, including all replacements thereof and substitutions therefor.

-12-

--------------------------------------------------------------------------------

            "Notice of Conversion/Continuation": a notice substantially in the
form of Exhibit I.

            "Parent": Cleco Corporation, a Louisiana corporation.

            "Participant": as defined in Section 11.6(e).

            "PBGC": the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

            "Permitted Liens": Liens permitted to exist under Section 8.1.

           "Person": any individual, firm, partnership, joint venture,
corporation, association, business enterprise, limited liability company, joint
stock company, unincorporated association, trust, Governmental Authority or any
other entity, whether acting in an individual, fiduciary, or other capacity, and
for the purpose of the definition of "ERISA Affiliate", a trade or business.

            "Plan": any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower,
any Subsidiary or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an "employer" as defined in
Section 3(5) of ERISA.

            "Portion": as defined in Section 2.4(b).

            "Pricing Level": Pricing Level I, Pricing Level II, Pricing Level
III, Pricing Level IV, Pricing Level V, Pricing Level VI or Pricing Level VII as
the context may require.

            "Pricing Level I":  any time when (i) no Event of Default has
occurred and is continuing, (ii) the Senior Debt Rating is A‑ or higher by S&P
or A3 or higher by Moody's.

             "Pricing Level II": any time when (i) no Event of Default has
occurred and is continuing, (ii) the Senior Debt Rating is BBB+ or higher by S&P
or Baa1 or higher by Moody's and (iii) Pricing Level I does not apply.

            "Pricing Level III": any time when (i) no Event of Default has
occurred and is continuing, (ii) the Senior Debt Rating is BBB or higher by S&P
or Baa2 or higher by Moody's and (iii) Pricing Levels I and II do not apply.

            "Pricing Level IV": any time when (i) no Event of Default has
occurred and is continuing, (ii) the Senior Debt Rating is BBB‑ or higher by S&P
or Baa3 or higher by Moody's and (iii) Pricing Levels I, II and III do not
apply.

            "Pricing Level V": any time when (i) no Event of Default has
occurred and is continuing, (ii) the Senior Debt Rating is BB+ or higher by S&P
and Baa3 or higher by Moody's or the Senior Debt Rating is BBB- or higher by S&P
and Ba1 or higher by Moody's and (iii) Pricing Levels I, II, III and IV do not
apply.

            "Pricing Level VI": any time when (i) no Event of Default has
occurred and is continuing, (ii) the Senior Debt Rating is BB+ or higher by S&P
or Ba1 or higher by Moody's and (iii) Pricing Levels I, II, III, IV and V do not
apply.

-13-

--------------------------------------------------------------------------------

            "Pricing Level VII": any time when none of Pricing Levels I, II,
III, IV, V and VI is applicable.

            "Property": all types of real, personal, tangible, intangible or
mixed property.

           "Real Property": all real property owned or leased (or previously
owned or leased) by the Borrower or any of the Subsidiaries (or any of their
respective predecessors).

            "Register": as defined in Section 11.6(c).

            "Related Parties": with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person's Affiliates.

            "Required Deposit Amount": in the event that as a result of the
deposit of cash collateral with the Administrative Agent pursuant to Section
2.8(i) the Borrower (i) is not required to grant a security interest in such
cash collateral to any other Person, an amount equal to the LC Exposure on the
date on which cash collateral is required to be deposited, or (ii) is required
to grant a security interest in such cash collateral to any other Person, an
amount equal to the LC Exposure on the date on which cash collateral is required
to be deposited multiplied by a fraction, the numerator of which is the sum of
the LC Exposure plus the principal amount of all other obligations to be secured
by such cash collateral and the denominator of which is the amount of such LC
Exposure.

             "Required Lenders": at any time, (i) prior to the date on which the
Loans have become due and payable pursuant to Article 9 or the Commitments
expire or terminate, Lenders having Revolving Credit Exposures and unused
Commitments representing at least 51% of the sum of the total Revolving Credit
Exposures and unused Commitments at such time, and (ii) thereafter, Lenders
having Credit Exposures and unused Commitments representing at least 51% of the
sum of the total Credit Exposures and unused Commitments at such time.

             "Repayment Extension Date": as defined in Section 2.15(b).

            "Revolving Credit Exposure": with respect to any Lender at any time,
the sum of the aggregate outstanding principal amount of such Lender's Revolving
Credit Loans and LC Exposure at such time.

            "Revolving Credit Loan" and "Revolving Credit Loans": as defined in
Section 2.1.

            "S&P": Standard & Poor's Ratings Group, a division of The McGraw
Hill Companies, or any successor thereto.

            "SEC": the Securities and Exchange Commission or any Governmental
Authority succeeding to the functions thereof.

            "Senior Debt Rating": at any date, the credit rating identified by
S&P or Moody's as the credit rating which (i) it has assigned to long term
unsecured senior debt of the Borrower or (ii) would assign to long term
unsecured senior debt of the Borrower were the Borrower to issue or have
outstanding any long term unsecured senior debt on such date.  If either (but
not both) Moody's or S&P shall cease to be in the business of rating corporate
debt obligations, the Pricing Levels shall be determined on the basis of the
ratings provided by the other rating agency.

-14-

--------------------------------------------------------------------------------

            "Stock": any and all shares, rights, interests, participations,
warrants or other equivalents (however designated) of equity in, or ownership
of, any entity, including corporate stock, partnership interests and membership
and other limited liability company interests.

            "Submission Deadline": as defined in Section 2.4(b).

            "subsidiary": as to any Person, any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which such Person or any Subsidiary of such Person, directly or indirectly,
either (i) in respect of a corporation, owns or controls more than 50% of the
outstanding Stock having ordinary voting power to elect a majority of the board
of directors or similar managing body, irrespective of whether a class or
classes shall or might have voting power by reason of the happening of any
contingency, or (ii) in respect of an association, partnership, joint venture or
other business entity, is entitled to share in more than 50% of the profits and
losses, however determined. Unless the context otherwise requires, references to
a Subsidiary shall be deemed to be references to a Subsidiary of the Borrower.

            "Syndication Agent": Bank One, NA, in its capacity as syndication
agent for the Lenders hereunder.

            "Tax": any present or future tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature, and whatever called, by a Governmental
Authority, on whomsoever and wherever imposed, levied, collected, withheld or
assessed.

            "Tax on the Overall Net Income": as to any Person, a Tax imposed by
the jurisdiction in which that Person's principal office (and/or, in the case of
a Lender, its Domestic Lending Office) is located, or by any political
subdivision or taxing authority thereof, or in which that Person is deemed to be
doing business, on all or part of the net income, profits or gains of that
Person (whether worldwide, or only insofar as such income, profits or gains are
considered to arise in or to relate to a particular jurisdiction, or otherwise).

            "Term‑Out Fee": as defined in Section 3.1(b).

            "Term Out Notice":  as defined in Section 2.15(b)

            "Terminating Indebtedness": collectively, the Indebtedness (together
with all unpaid and accrued interest and fees and other unpaid sums) of the
Borrower under the 364 Day Credit Agreement, dated as of May 7, 2003, by and
among the Borrower, the lenders party thereto, Bank One, NA, as syndication
agent, WestLB, as documentation agent and BNY, as administrative agent, together
with all agreements, instruments and other documents executed or delivered in
connection therewith.

            "Total Capitalization": at any time, the difference between (i) the
sum of each of the following at such time with respect to the Borrower and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP: (a)
preferred Stock (less deferred compensation relating to unallocated convertible
preferred Stock held by the Employee Stock Ownership Plan), plus (b) common
Stock and any premium on capital Stock thereon (as such term is used in the
Financial Statements), plus (c) retained earnings, plus (d) Total Indebtedness,
and (ii) treasury Stock at such time of the Borrower and the Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

            "Total Indebtedness": at any time, all Indebtedness (net of
unamortized premium and discount (as such term is used in the Financial
Statements)) at such time of the Borrower and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

-15-

--------------------------------------------------------------------------------

            "United States": the United States of America.

            "Voting Security": a security which ordinarily has voting power for
the election of the board of directors (or other governing body), whether at all
times or only so long as no senior class of stock has such voting power by
reason of any contingency.

            "WestLB": WestLB AG, New York Branch.

            "Withdrawal Liability": liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

     Section 1.2 Terms Generally

            The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words "include", "includes" and "including" shall be deemed to be followed
by the phrase "without limitation". The word "will" shall be construed to have
the same meaning and effect as the word "shall". Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified, (ii) any definition of or reference to any law shall be
construed as referring to such law as from time to time amended and any
successor thereto and the rules and regulations promulgated from time to time
thereunder, (iii) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (iv) the words "herein", "hereof"
and "hereunder", and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (v)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (vi) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (vii) unless specifically provided in a Loan Document to the contrary,
references to a time shall refer to New York City time.

       Section 1.3 Accounting Terms

            Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP. 
Unless the context otherwise requires, any reference to a fiscal period shall
refer to the relevant fiscal period of the Borrower.

ARTICLE 2. AMOUNT AND TERMS OF LOANS

      Section 2.1  Revolving Credit Loans

            Subject to the terms and conditions hereof, each Lender severally
agrees to make revolving credit loans (each a "Revolving Credit Loan" and, as
the context may require, collectively with all other Revolving Credit Loans of
such Lender and with the Revolving Credit Loans of all other Lenders, the
"Revolving Credit Loans") to the Borrower from time to time during the
Commitment Period, provided, however, that immediately after giving effect
thereto (i) such Lender's Revolving Credit Exposure would not exceed such
Lender's Commitment, and (ii) the sum of the Credit Exposures of all Lenders
would not exceed the Aggregate Commitments.  During the Commitment Period, the
Borrower may borrow, prepay in whole or in part and reborrow under the Aggregate
Commitments, all in accordance with the terms and conditions of this Agreement. 
The Borrower hereby unconditionally

-16-

--------------------------------------------------------------------------------

promises to pay to the Administrative Agent for the account of each Lender the
then outstanding principal balance of each Revolving Credit Loan on the Maturity
Date.

       Section 2.2 Notes

            The Revolving Credit Loans and Competitive Bid Loans made by a
Lender shall be evidenced by a promissory note of the Borrower, substantially in
the form of Exhibit B, payable to the order of such Lender and representing the
obligation of the Borrower to pay the sum of (i) the aggregate unpaid principal
balance of all Revolving Credit Loans made by such Lender plus (ii) the
aggregate unpaid principal balance of all Competitive Bid Loans made by such
Lender, in each case with interest thereon as prescribed in Section 2.9.  Each
Note shall (a) be dated the Closing Date, (b) be stated to mature on the
Maturity Date and (c) bear interest from the date thereof on the unpaid
principal balance thereof at the applicable interest rate or rates per annum
determined as provided in Section 2.9, payable as specified in Section 2.9.

      Section 2.3  Revolving Credit Loans; Procedure

             (a)    The Borrower may borrow Revolving Credit Loans under the
Aggregate Commitments on any Business Day during the Commitment Period,
provided, however, that the Borrower shall notify the Administrative Agent (by
telephone or facsimile) no later than (i) 11:00 a.m., three Business Days prior
to the requested Borrowing Date, in the case of Eurodollar Advances, and (ii)
11:30 a.m., on the requested Borrowing Date, in the case of ABR Advances, in
each case specifying (A) the aggregate principal amount to be borrowed under the
Aggregate Commitments, (B) the requested Borrowing Date, (C) whether such
borrowing is to consist of one or more Eurodollar Advances, ABR Advances, or a
combination thereof, and (D) if the borrowing is to consist of one or more
Eurodollar Advances, the length of the Eurodollar Interest Period for each such
Eurodollar Advance, provided further, however, that no Eurodollar Interest
Period selected in respect of any Revolving Credit Loan shall end after the
Maturity Date.  If the Borrower fails to give timely notice in connection with a
request for a Eurodollar Advance, the Borrower shall be deemed to have elected
that such Advance shall be made as an ABR Advance.  Each such notice shall be
irrevocable and confirmed promptly by delivery to the Administrative Agent of a
Credit Request.  Each ABR Advance shall be in an aggregate principal amount
equal to $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
provided that an ABR Advance may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitments or in an aggregate amount
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.8(e).  Each Eurodollar Advance shall be in an
aggregate principal amount equal to $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.

            (b)            Upon receipt of each notice of borrowing from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof. 
Subject to its receipt of the notice referred to in the preceding sentence, each
Lender will make the amount of its Commitment Percentage of each borrowing
available to the Administrative Agent for the account of the Borrower at the
office of the Administrative Agent provided for in Section 11.2 not later than
2:00 p.m. on the relevant Borrowing Date requested by the Borrower, in funds
immediately available to the Administrative Agent at such office.  The amounts
so made available to the Administrative Agent on such Borrowing Date will then,
subject to the satisfaction of the terms and conditions of this Agreement, be
made available on such date to the Borrower by the Administrative Agent at the
office of the Administrative Agent provided for in Section 11.2 by crediting the
account of the Borrower on the books of such office with the aggregate of said
amounts received by the Administrative Agent.

            (c)             Unless the Administrative Agent shall have received
prior notice from a Lender (by telephone or otherwise, such notice to be
promptly confirmed by facsimile or other writing) that such

-17-

--------------------------------------------------------------------------------

Lender will not make available to the Administrative Agent such Lender's
Commitment Percentage of the Revolving Credit Loans requested by the Borrower in
accordance with paragraph (b) of this Section or Section 2.8(e), the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the Borrowing Date in accordance with this
Section, provided that such Lender received notice of the proposed borrowing
from the Administrative Agent, and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on the Borrowing Date a
corresponding amount.  If and to the extent such Lender shall not have so made
its Commitment Percentage of such Loans available to the Administrative Agent,
such Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount (to the extent not previously paid
by the other), together with interest thereon for each day from the date such
amount is made available to the Borrower to the date such amount is paid to the
Administrative Agent, at a rate per annum equal to, in the case of the Borrower,
the applicable interest rate set forth in Section 2.9 for such Loans, and, in
the case of such Lender, the Federal Funds Rate in effect on each such day (as
determined by the Administrative Agent in accordance with the definition of
"Federal Funds Rate" set forth in Section 1.1).  Such payment by the Borrower,
however, shall be without prejudice to its rights against such Lender.  If such
Lender shall pay to the Administrative Agent such corresponding amount, such
amount so paid shall constitute such Lender's Revolving Credit Loan as part of
the Revolving Credit Loans for purposes of this Agreement, which Revolving
Credit Loan shall be deemed to have been made by such Lender on the Borrowing
Date applicable to such Revolving Credit Loans.  The failure of any Lender to
make its Commitment Percentage of any requested Revolving Credit Loan available
to the Administrative Agent pursuant to this Section shall not relieve any other
Lender of such other Lender's obligation to make its own Commitment Percentage
of such Revolving Credit Loan available to the Administrative Agent in
accordance with this Section, provided, however, that no Lender shall be liable
or responsible for the failure by any other Lender to make any Revolving Credit
Loans required to be made by such other Lender.

            (d)            If a Lender makes a new Revolving Credit Loan on a
Borrowing Date on which the Borrower is to repay a Revolving Credit Loan from
such Lender, such Lender shall apply the proceeds of such new Revolving Credit
Loan to make such repayment, and only the excess of the proceeds of such new
Revolving Credit Loan over the Revolving Credit Loan being repaid need be made
available to the Administrative Agent, for the Borrower's account.

            (e)             Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice of borrowing given to the
Administrative Agent, the Administrative Agent may act without liability upon
the basis of telephonic notice of such borrowing believed by the Administrative
Agent in good faith to be from an authorized officer of the Borrower prior to
receipt of written confirmation.  In each such case, the Administrative Agent's
records with regard to any such telephone notice shall be presumptively correct,
absent manifest error.

        Section 2.4 Competitive Bid Loans; Procedure

            (a)             The Borrower may make Competitive Bid Requests by
11:00 a.m. at least two Business Days prior to the proposed Borrowing Date for
one or more Competitive Bid Loans.  Each Competitive Bid Request given to the
Administrative Agent (which shall promptly on the same day give notice thereof
to each Lender by facsimile of an Invitation to Bid if the Competitive Bid
Request is not rejected pursuant to this Section), shall be by telephone
(confirmed by facsimile or other written electronic means promptly on the same
day by the delivery of a Competitive Bid Request signed by the Borrower), and
shall specify (i) the proposed Borrowing Date, which shall be a Business Day,
(ii) the aggregate amount of the requested Competitive Bid Loans (the "Maximum
Request"), which amount (A) shall not exceed an amount which, on the proposed
Borrowing Date and after giving effect to the requested Competitive Bid Loans,
would cause the Credit Exposures of all Lenders to exceed the

-18-

--------------------------------------------------------------------------------

Aggregate Commitments and (B) shall be in a principal amount equal to $3,000,000
or an integral multiple of $1,000,000 in excess thereof, (iii) the Competitive
Interest Period(s) therefor and the last day of each such Competitive Interest
Period, and (iv) if more than one Competitive Interest Period is so specified,
the principal amount allocable to each such Competitive Interest Period (which
amount shall not be less than $3,000,000 or an integral multiple of $1,000,000
in excess thereof).  A Competitive Bid Request that does not conform
substantially to the form of Exhibit D shall be rejected, and the Administrative
Agent shall promptly notify the Borrower of such rejection.  Notwithstanding
anything contained herein to the contrary, (1) not more than three Competitive
Interest Periods may be requested pursuant to any Competitive Bid Request and
(2) not more than five Competitive Bid Loans may be outstanding at any one time.

            (b)             Each Lender in its sole discretion may (but is not
obligated to) submit one or more Competitive Bids to the Administrative Agent
not later than 10:00 a.m. at least one Business Day prior to the proposed
Borrowing Date specified in such Competitive Bid Request (such time being herein
called the "Submission Deadline"), by facsimile or other writing, and thereby
irrevocably offer to make all or any part (any such part referred to as a
"Portion") of any Competitive Bid Loan described in the relevant Competitive Bid
Request at a rate of interest per annum (each a "Bid Rate") specified therein in
an aggregate principal amount of not less than $3,000,000 or an integral
multiple of $1,000,000 in excess thereof, provided that Competitive Bids
submitted by the Administrative Agent may only be submitted if the
Administrative Agent notifies the Borrower of the terms of its Competitive Bid
not later than thirty minutes prior to the Submission Deadline.  Multiple
Competitive Bids may be delivered to and by the Administrative Agent.  The
aggregate Portions of Competitive Bid Loans for any or all Competitive Interest
Periods offered by each Lender in its Competitive Bid may exceed the Maximum
Request contained in the relevant Competitive Bid Request, provided that each
Competitive Bid shall set forth the maximum aggregate amount of the Competitive
Bid Loans offered thereby which the Borrower may accept (the "Maximum Offer"),
which Maximum Offer shall not exceed the Maximum Request.  If any Lender shall
elect not to make a Competitive Bid, such Lender shall so notify the
Administrative Agent by facsimile not later than the Submission Deadline
therefor, provided, however, that the failure by any Lender to give any such
notice shall not obligate such Lender to make any Competitive Bid Loan.

            (c)             The Administrative Agent shall promptly give notice
by telephone (promptly confirmed by facsimile or other writing) to the Borrower
of all Competitive Bids received by the Administrative Agent prior to the
Submission Deadline which comply in all material respects with this Section. 
The Borrower shall, in its sole discretion but subject to Section 2.4(d),
irrevocably accept or reject any such Competitive Bid (or any Portion thereof)
not later than 1:00 p.m. on the day of the Submission Deadline by notice to the
Administrative Agent by telephone (confirmed by facsimile or other writing in
the form of a Competitive Bid Accept/Reject Letter promptly the same day). 
Promptly upon receipt by the Administrative Agent of such a Competitive Bid
Accept/Reject Letter, the Administrative Agent will give notice to each Lender
that submitted a Competitive Bid as to the extent, if any, that such Lender's
Competitive Bid shall have been accepted.  If the Administrative Agent fails to
receive notice from the Borrower of its acceptance or rejection of any
Competitive Bids at or prior to 1:00 p.m. on the day of the Submission Deadline,
all such Competitive Bids shall be deemed to have been rejected by the Borrower,
and the Administrative Agent will give to each Lender that submitted a
Competitive Bid notice of such rejection by telephone on such day.  In due
course following the acceptance of any Competitive Bid, the Administrative Agent
shall notify each Lender which submitted a Competitive Bid, in the form of a
Competitive Bid Loan Confirmation, of the amount, maturity date and Bid Rate for
each Competitive Bid Loan.

            (d)            If the Borrower accepts a Portion of a proposed
Competitive Bid Loan for a single Competitive Interest Period at the Bid Rate
provided therefor in a Lender's Competitive Bid, such Portion shall be in a
principal amount of $3,000,000 or an integral multiple of $1,000,000 in excess

-19-

--------------------------------------------------------------------------------

thereof (subject to such lesser allocation as may be made pursuant to the
provisions of this Section 2.4(d)).  The aggregate principal amount of
Competitive Bid Loans accepted by the Borrower following Competitive Bids
responding to a Competitive Bid Request shall not exceed the Maximum Request. 
The aggregate principal amount of Competitive Bid Loans accepted by the Borrower
pursuant to a Lender's Competitive Bid shall not exceed the Maximum Offer
therein contained.  If the Borrower accepts any Competitive Bid Loans or Portion
offered in any Competitive Bid, the Borrower must accept Competitive Bids (and
Competitive Bid Loans and Portions thereby offered) based exclusively upon the
successively lowest Bid Rates within each Competitive Interest Period and no
other criteria.  If two or more Lenders submit Competitive Bids with identical
Bid Rates for the same Competitive Interest Period and the Borrower accepts any
thereof, the Borrower shall, subject to the first three sentences of this
Section 2.4(d), accept all such Competitive Bids as nearly as possible in
proportion to the amounts of such Lenders' respective Competitive Bids with
identical Bid Rates for such Competitive Interest Period, provided that if the
amount of Competitive Bid Loans to be so allocated is not sufficient to enable
each such Lender to make such Competitive Bid Loan (or Portions thereof) in an
aggregate principal amount of $3,000,000 or an integral multiple of $1,000,000
in excess thereof, the Borrower shall round the Competitive Bid Loans (or
Portions thereof) allocated to such Lender or Lenders as the Borrower shall
select as necessary to a minimum of $1,000,000 or an integral multiple of
$500,000 in excess thereof.

            (e)             Not later than 2:00 p.m. on the relevant Borrowing
Date, each Lender whose Competitive Bid was accepted by the Borrower shall make
available to the Administrative Agent at its office provided for in Section
11.2, in immediately available funds, the proceeds of such Lender's Competitive
Bid Loan(s). The amounts so made available to the Administrative Agent on such
Borrowing Date will then, subject to the satisfaction of the terms and
conditions of this Agreement, as determined by the Administrative Agent, be made
available on such date to the Borrower by the Administrative Agent at the office
of the Administrative Agent provided for in Section 11.2 by crediting the
account of the Borrower on the books of such office with the aggregate of said
amounts received by the Administrative Agent.

            (f)              All notices required by this Section 2.4 shall be
given in accordance with Section 11.2.

            (g)             The Competitive Bid Loans made by each Lender shall
be evidenced by a Note referred to in Section 2.2. Each Competitive Bid Loan
shall be due and payable on the last day of the Competitive Interest Period
applicable thereto.

    Section 2.5   Termination and Reduction of Aggregate Commitments

            (a)             Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

            (b)            The Borrower may at any time terminate, or from time
to time reduce, the Aggregate Commitments, provided that (i) the Borrower shall
not terminate or reduce the Aggregate Commitments if, after giving effect to any
concurrent prepayment of Loans in accordance with Section 2.6, the sum of the
Credit Exposures of all Lenders would exceed the total Aggregate Commitments,
and (ii) each such reduction shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000.

            (c)             The Borrower shall notify the Administrative Agent
of any election to terminate or reduce the Aggregate Commitments under paragraph
(b) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of

-20-

--------------------------------------------------------------------------------

the contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable, provided that a notice of termination of the
Aggregate Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Each reduction, and any termination, of the Aggregate Commitments
shall be permanent and each reduction of the Aggregate Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

    Section 2.6  Prepayments of the Loans

            (a)             Voluntary Prepayments. The Borrower may, at its
option, prepay the Revolving Credit Loans without premium or penalty, in full at
any time or in part from time to time, by notifying the Administrative Agent in
writing no later than 11:30 a.m. on the proposed prepayment date, in the case of
ABR Advances, and at least three Business Days prior to the proposed prepayment
date, in the case of Eurodollar Advances, specifying the Revolving Credit Loans
to be prepaid, the amount to be prepaid and the date of prepayment.  The
Borrower may not prepay the Competitive Bid Loans.  Each such notice of a
prepayment under this Section shall be irrevocable and the amount specified in
such notice shall be due and payable on the date specified.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender
thereof.  Each partial prepayment shall be in an aggregate principal amount of
(i) $5,000,000 or an integral multiple of $1,000,000 in excess thereof or (ii)
if the outstanding principal balance of the Revolving Credit Loans is less that
the minimum amount set forth in clause (a)(i) of this Section, then such lesser
outstanding principal balance, as the case may be.  After giving effect to any
partial prepayment with respect to Eurodollar Advances which were made (whether
as the result of a borrowing or a conversion) on the same date and which had the
same Interest Period, the outstanding principal amount of such Eurodollar
Advances shall exceed (subject to Section 2.7) $5,000,000 or an integral
multiple of $1,000,000 in excess thereof.  If any prepayment is made in respect
of any Eurodollar Advance, in whole or in part, prior to the last day of the
applicable Eurodollar Interest Period, the Borrower agrees to indemnify the
Lenders in accordance with Section 2.13.

            (b)            Mandatory Prepayments.  Concurrently with each
reduction or termination of the Aggregate Commitments under Section 2.5, the
Borrower shall prepay the Loans by the amount, if any, by which the Credit
Exposures of all Lenders exceeds the amount of the Aggregate Commitments after
giving effect to such reduction or termination, as the case may be, such
prepayment to be applied first to the outstanding Revolving Credit Loans and
second to outstanding Competitive Bid Loans.

            (c)             In General.  Any prepayments under this Section
shall be applied pro rata according to the Commitment Percentage of each
Lender./h3>

Section 2.7  Conversions and Continuations

            (a)             The Borrower may elect from time to time to convert
Eurodollar Advances to ABR Advances by giving the Administrative Agent at least
one Business Day's prior irrevocable notice of such election (confirmed by the
delivery of a Notice of Conversion/Continuation), specifying the amount to be so
converted, provided that any such conversion of Eurodollar Advances shall only
be made on the last day of the Interest Period applicable thereto.  In addition,
the Borrower may elect from time to time to (i) convert ABR Advances to
Eurodollar Advances and (ii) to continue Eurodollar Advances by selecting a new
Eurodollar Interest Period therefor, in each case by giving the Administrative
Agent at least three Business Days' prior irrevocable notice of such election
(confirmed by the delivery of a Notice of Conversion/Continuation), in the case
of a conversion to, or continuation of, Eurodollar Advances, specifying the
amount to be so converted and the initial Eurodollar Interest Period relating
thereto, provided that any such conversion of ABR Advances to Eurodollar
Advances shall only be made on a

-21-

--------------------------------------------------------------------------------

Business Day and any such continuation of Eurodollar Advances shall only be made
on the last day of the Eurodollar Interest Period applicable to the Eurodollar
Advances which are to be continued as such new Eurodollar Advances.  The
Administrative Agent shall promptly provide the Lenders with a copy of each such
Notice of Conversion/Continuation.  ABR Advances and Eurodollar Advances may be
converted or continued pursuant to this Section in whole or in part, provided
that conversions of ABR Advances to Eurodollar Advances, or continuations of
Eurodollar Advances, shall be in an aggregate principal amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof.  If the Borrower fails to
deliver a notice of conversion or continuation in accordance with this Section
with respect to any Advance prior to the last day of the Interest Period
applicable thereto, then, unless such Advance is repaid as provided herein, on
the last day of such Interest Period, such Advance shall be converted to, or
continued as, an ABR Advance. 

            (b)            Notwithstanding anything in this Section to the
contrary, no ABR Advance may be converted to a Eurodollar Advance, and no
Eurodollar Advance may be continued, if a Default or Event of Default has
occurred and is continuing either (i) at the time the Borrower shall notify the
Administrative Agent of its election to convert or continue or (ii) on the
requested Conversion/Continuation Date.  In such event, such ABR Advance shall
be automatically continued as an ABR Advance, or such Eurodollar Advance shall
be automatically converted to an ABR Advance on the last day of the Eurodollar
Interest Period applicable to such Eurodollar Advance.  If an Event of Default
shall have occurred and be continuing, the Administrative Agent shall, at the
request of the Required Lenders, notify the Borrower (by telephone or otherwise)
that all, or such lesser amount as the Required Lenders shall designate, of the
outstanding Eurodollar Advances shall be automatically converted to ABR
Advances, in which event such Eurodollar Advances shall be automatically
converted to ABR Advances on the date such notice is given.

            (c)             No Eurodollar Interest Period selected in respect of
the conversion or continuation of any Eurodollar Advance shall end after the
Maturity Date. 

            (d)            Each conversion or continuation shall be effected by
each Lender by applying the proceeds of its new ABR Advance or Eurodollar
Advance, as the case may be, to its Advances (or portion thereof) being
converted (it being understood that such conversion shall not constitute a
borrowing for purposes of Articles 4, 5 or 6).

            (e)             Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice of borrowing given to the
Administrative Agent, the Administrative Agent may act without liability upon
the basis of telephonic notice of such borrowing believed by the Administrative
Agent in good faith to be from an authorized officer of the Borrower prior to
receipt of written confirmation.  In each such case, the Administrative Agent's
records with regard to any such telephone notice shall be presumptively correct,
absent manifest error.

    Section 2.8  Letters of Credit

            (a)             General. Subject to the terms and conditions set
forth herein, the Borrower may request the issuance of New Letters of Credit
denominated in Dollars for its own account, in a form reasonably acceptable to
the Administrative Agent and the Issuing Bank, at any time and from time to time
during the Commitment Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. 

-22-

--------------------------------------------------------------------------------

            (b)            Notice of Issuance; Amendment; Renewal; Extension;
Certain Conditions. To request the issuance of a New Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (not later than three
Business Days before the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a New Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit, provided that no such notice shall be required in connection with the
automatic extension of an Evergreen Letter of Credit.  If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank's standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and, upon issuance, amendment, renewal or extension of each Letter of
Credit, the Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed $25,000,000 and (ii) the sum of the total Credit
Exposures of all Lenders shall not exceed the Aggregate Commitments.

            (c)             Expiration Date. Each Letter of Credit shall expire
at or prior to the close of business on the earlier of (i) the date that is one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is ten Business Days prior to the Commitment Termination
Date, provided that any Letter of Credit may provide for the renewal thereof for
any period so long as such period ends  (x) ten Business Days prior to the
Commitment Termination Date or  (y) if the Borrower shall have deposited cash
collateral with the Administrative Agent as required by Section 2.8(i), ten
Business Days prior to the date that is one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension).

            (d)            Participations. By the issuance of a New Letter of
Credit (or an amendment to a New Letter of Credit increasing the amount thereof)
or, in the case of an Existing Letter of Credit, the execution and delivery of
this Agreement, and without any further action on the part of the Issuing Bank
or the Lenders, the Issuing Bank hereby grants to each Lender, and each such
Lender hereby acquires from the Issuing Bank, a participation in each Letter of
Credit equal to such Lender's Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each such Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender's Commitment Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever; provided, however, that no Lender shall be obligated to
make any payment to the Administrative Agent for any wrongful LC Disbursement
made by the Issuing Bank as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Issuing Bank. Without limiting
the foregoing or any other provision of this Agreement, this Agreement (and the
obligations of each Lender under this subsection (d)) may not be terminated
prior to the expiration or other termination of all Letters of Credit and the
repayment of all LC Disbursements or the purchase by the Lenders of their

-23-

--------------------------------------------------------------------------------

participations in any unreimbursed LC Disbursements and the reimbursement of the
same by the Borrower.

            (e)             Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, then the Issuing Bank shall
either (i) notify the Borrower to reimburse the Issuing Bank therefor, in which
case the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement and any accrued
interest thereon not later than 2:00 p.m. on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 11:00 a.m. on such date, or if such notice has not been received by the
Borrower prior to such time on such date, then not later than 2:00 p.m. on (A)
the Business Day that the Borrower receives such notice, if such notice is
received prior to 11:00 a.m. on the day of receipt or (B) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt, provided that,
if the LC Disbursement is equal to or greater than $1,000,000, the Borrower may,
subject to the conditions of borrowing set forth herein, request in accordance
with Section 2.3 that such payment be financed with an ABR Advance in an
equivalent amount and, to the extent so financed, the Borrower's obligation to
make such payment shall be discharged and replaced by the resulting ABR Advance
or (ii) notify the Administrative Agent that the Issuing Bank is requesting that
the Lenders make ABR Advances in an amount equal to such LC Disbursement and any
accrued interest thereon, in which case (A) the Administrative Agent shall
notify each Lender of the details thereof and of the amount of such Lender's
Revolving Credit Loan to be made as part of such ABR Advances, and (B) each
Lender shall, whether or not any Default shall have occurred and be continuing,
any representation or warranty shall be accurate, any condition to the making of
any loan hereunder shall have been fulfilled, or any other matter whatsoever,
make the Revolving Credit Loan to be made by it under this paragraph by wire
transfer of immediately available funds to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
on (1) the Business Day that such Lender receives such notice, if such notice is
received prior to 12:00 noon, on the day of receipt or (2) the Business Day
immediately following the day that such Lender receives such notice, if such
notice is not received prior to such time on the day of receipt.  Such Revolving
Credit Loans shall, for all purposes hereof, be deemed to be ABR Advances made
pursuant to Section 2.3, and the Lenders obligations to make such Revolving
Credit Loans shall be absolute and unconditional. The Administrative Agent will
make such Revolving Credit Loans available to the Issuing Bank by promptly
crediting or otherwise transferring the amounts so received, in like funds, to
the Issuing Bank for the purpose of repaying in full the LC Disbursement and all
accrued interest thereon.

            (f)              Obligations Absolute. The Borrower's obligations to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower's obligations
hereunder.  Neither any Credit Party nor any of their respective Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes

-24-

--------------------------------------------------------------------------------

beyond the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank's
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

            (g)             Disbursement Procedures. The Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

            (h)             Interim Interest. If the Issuing Bank shall make any
LC Disbursement, then, unless the Borrower shall reimburse such LC Disbursement
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Advances; provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.9(b) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

            (i)              Cash Collateral. In the event that   (i) an Event
of Default shall occur and be continuing or  (ii)any Letters of Credit are
outstanding on or after the tenth Business Day prior to the Commitment
Termination Date (or any LC Disbursements remain unreimbursed on or after such
date), the Borrower shall deposit with the Administrative Agent in immediately
available funds on the Business Day on which it receives notice from the
Administrative Agent or Required Lenders demanding the deposit of cash
collateral in the case of clause (i), or on or before the tenth Business Day
prior to the Commitment Termination Date in the case of clause (ii), an amount
equal to the Required Deposit Amount, which amount shall be held by the
Administrative Agent as cash collateral pursuant to a cash collateral agreement
in form and substance satisfactory to the Administrative Agent and the Issuing
Bank to secure the Borrower's reimbursement obligations with respect to LC
Disbursements.  Notwithstanding the foregoing, the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article 9. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Such deposit shall not bear interest, nor shall the
Administrative Agent be under any obligation whatsoever to invest the same,
provided, however, that, at the request of the Borrower, such deposit shall be
invested by the Administrative Agent in direct short term obligations of, or
short term obligations the principal of and interest on which are
unconditionally guaranteed by, the

-25-

--------------------------------------------------------------------------------

United States, in each case maturing no later than the expiry date of the Letter
of Credit giving rise to the relevant LC Exposure.  Interest or profits, if any,
on such investments shall accumulate in such account.  Moneys in such account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Required Lenders), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide cash collateral hereunder as a result of
clause (i) of the first sentence of this subsection, the amount thereof (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.  If the
Borrower is required to provide cash collateral hereunder as a result of clause
(ii) of the first sentence of this subsection, the amount thereof (to the extent
not applied as aforesaid) shall be returned to the Borrower when the LC Exposure
is zero and all Letters of Credit shall have been returned to the Issuing Bank
and shall have been cancelled.

    Section 2.9  Interest Rate and Payment Dates

                (a)             Prior to Maturity. Except as otherwise provided
in Section 2.9(b), prior to maturity, the Loans shall bear interest on the
outstanding principal balance thereof at the applicable interest rate or rates
per annum set forth below:

             ADVANCES

RATE

Each ABR Advance

Alternate Base Rate.
 

               Each Eurodollar Advance

Eurodollar Rate for the applicable Eurodollar Interest Period plus the
Applicable Margin. 
 

               Each Competitive Bid Loan

Bid Rate applicable thereto for the applicable Competitive Interest Period.

             (b)            Late Charges. If all or any portion of the principal
balance of or interest payable on any of the Loans, any reimbursement obligation
in respect of any LC Disbursement or any other amount payable under the Loan
Documents shall not be paid when due (whether at the stated maturity thereof, by
acceleration or otherwise), such overdue balance or amount shall bear interest
at a rate per annum (whether before or after the entry of a judgment thereon)
equal to (i) in the case of the principal balance of any Loan, 2% plus the rate
which would otherwise be applicable pursuant to Section 2.9(a), or (ii) in the
case of any other amount, 2% plus the Alternate Base Rate, in each case from the
date of such nonpayment to, but not including, the date such balance or such
amount, as the case may be, is paid in full.  All such interest shall be payable
on demand.

            (c)             In General. Interest on (i) ABR Advances to the
extent based on the BNY Rate shall be calculated on the basis of a 365 or 366
day year (as the case may be) and (ii) ABR Advances to the extent based on the
Federal Funds Rate, on Eurodollar Advances and on Competitive Bid Loans shall be
calculated on the basis of a 360 day year, in each case, for the actual number
of days elapsed, including the first day but excluding the last.  Except as
otherwise provided in Section 2.9(b), interest shall be payable in arrears on
each Interest Payment Date and upon each payment (including prepayment) of the
Loans (on the amount paid (or prepaid)).  Any change in the interest rate on the
Loans resulting from a change in the Alternate Base Rate shall become effective
as of the opening of business on the day on which such change shall become
effective.  The Administrative Agent shall, as soon as practicable, notify the
Borrower and the Lenders of the effective date and the amount of each such
change in the BNY Rate, but any failure to so notify shall not in any manner
affect the obligation of the Borrower to pay interest on

-26-

--------------------------------------------------------------------------------

the Loans in the amounts and on the dates required.  Each determination of the
Alternate Base Rate or a Eurodollar Rate by the Administrative Agent pursuant to
this Agreement shall be conclusive and binding on all parties hereto absent
manifest error.  At no time shall the interest rate payable on the Loans,
together with the Facility Fee, the Term‑Out Fee, the LC Fee and all other
amounts payable under the Loan Documents, to the extent the same are construed
to constitute interest, exceed the Highest Lawful Rate.  If any amount paid
hereunder would exceed the maximum amount of interest permitted by the Highest
Lawful Rate, then such amount shall automatically be reduced to such maximum
permitted amount, and interest for any subsequent period, to the extent less
than the maximum amount permitted for such period by the Highest Lawful Rate,
shall be increased by the unpaid amount of such reduction.  Any interest
actually received for any period in excess of such maximum allowable amount for
such period shall be deemed to have been applied as a prepayment of the Loans. 
The Borrower acknowledges that to the extent interest payable on ABR Advances is
based on the BNY Rate, such rate is only one of the bases for computing interest
on loans made by the Lenders, and by basing interest payable on ABR Advances on
the BNY Rate, the Lenders have not committed to charge, and the Borrower has not
in any way bargained for, interest based on a lower or the lowest rate at which
the Lenders may now or in the future make loans to other borrowers.

 

  Section 2.10   Substituted Interest Rate



            In the event that (i) the Administrative Agent shall have determined
in the exercise of its reasonable discretion (which determination shall be
conclusive and binding upon the Borrower) that by reason of circumstances
affecting the interbank eurodollar market either reasonable means do not exist
for ascertaining the Eurodollar Rate or (ii) the Required Lenders shall have
notified the Administrative Agent that they have determined (which determination
shall be conclusive and binding on the Borrower) that the applicable Eurodollar
Rate will not adequately and fairly reflect the cost to such Lenders of
maintaining or funding loans bearing interest based on such Eurodollar Rate,
with respect to any portion of the Revolving Credit Loans that the Borrower has
requested be made as Eurodollar Advances or Eurodollar Advances that will result
from the requested conversion or continuation of any portion of the Advances
into or as Eurodollar Advances (each an "Affected Advance"), the Administrative
Agent shall promptly notify the Borrower and the Lenders (by telephone or
otherwise, to be promptly confirmed in writing) of such determination on or, to
the extent practicable, prior to the requested Borrowing Date or
Conversion/Continuation Date for such Affected Advances.  If the Administrative
Agent shall give such notice, (a) any Affected Advances shall be made as ABR
Advances, (b) the Advances (or any portion thereof) that were to have been
converted to or continued as Affected Advances shall be converted to or
continued as ABR Advances and (c) any outstanding Affected Advances shall be
converted, on the last day of the then current Interest Period with respect
thereto, to ABR Advances.  Until any notice under clause (i) or (ii), as the
case may be, of this Section has been withdrawn by the Administrative Agent (by
notice to the Borrower promptly upon either (1) the Administrative Agent's
having determined that such circumstances affecting the interbank eurodollar
market no longer exist and that adequate and reasonable means do exist for
determining the Eurodollar Rate pursuant to Section 2.9 or (2) the
Administrative Agent having been notified by such Required Lenders that
circumstances no longer render the Advances (or any portion thereof) to be
Affected Advances), no further Eurodollar Advances shall be required to be made
by the Lenders, nor shall the Borrower have the right to convert or continue all
or any portion of the Loans to Eurodollar Advances.

    Section 2.11  Taxes

           

(a)             Payments to be Free and Clear. Provided that all documentation,
if any, then required to be delivered by any Lender or the Administrative Agent
pursuant to Section 2.11(c) has been delivered, all sums payable by the Borrower
under the Loan Documents shall be paid free and clear of and (except to the
extent required by law) without any deduction or withholding on account of any
Tax



-27-

--------------------------------------------------------------------------------

(other than a Tax on the Overall Net Income of any Lender (for which payment
need not be free and clear, but no deduction or withholding shall be made unless
then required by applicable law)) imposed, levied, collected, withheld or
assessed by or within the United States or any political subdivision in or of
the United States or any other jurisdiction from or to which a payment is made
by or on behalf of the Borrower or by any federation or organization of which
the United States or any such jurisdiction is a member at the time of payment.

            (b)            Grossing up of Payments. If the Borrower or any other
Person is required by law to make any deduction or withholding on account of any
such Tax from any sum paid or payable by the Borrower to the Administrative
Agent or any Lender under any of the Loan Documents:

                (i)               the Borrower shall notify the Administrative
Agent and such Lender of any such requirement or any change in any such
requirement as soon as the Borrower becomes aware of it;

                (ii)              the Borrower shall pay any such Tax before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on the Borrower) for its own account or (if that
liability is imposed on the Administrative Agent or such Lender, as the case may
be) on behalf of and in the name of the Administrative Agent or such Lender, as
the case may be;

                (iii)            the sum payable by the Borrower to the
Administrative Agent or a Lender in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment, the
Administrative Agent or such Lender, as the case may be, receives on the due
date therefor a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and

                (iv)            within 30 days after paying any sum from which
it is required by law to make any deduction or withholding, and within 30 days
after the due date of payment of any Tax which it is required by clause (ii)
above to pay, the Borrower shall deliver to the Administrative Agent and the
applicable Lender evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
Governmental Authority;

            (c)             provided that no additional amount shall be required
to be paid to any Lender under clause (iii) above except to the extent that any
change after the date hereof (in the case of each Lender listed on the signature
pages hereof) or after the date of the Assignment and Acceptance Agreement
pursuant to which such Lender became a Lender (in the case of each other Lender)
if any such requirement for a deduction, withholding or payment as is mentioned
therein shall result in an increase in the rate of such deduction, withholding
or payment from that in effect at the date of this Agreement or at the date of
such Assignment and Acceptance Agreement, as the case may be, in respect of
payments to such Lender, and provided further that any Lender claiming any
additional amounts payable pursuant to this Section 2.11 shall use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office or
take other appropriate action if the making of such a change or the taking of
such action, as the case may be, would avoid the need for, or reduce the amount
of, any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.

            (d)            Tax Certificates.  Each Foreign Lender shall deliver
to the Borrower (with a copy to the Administrative Agent), on or prior to the
Closing Date (in the case of each Foreign Lender listed on the signature pages
hereof) or on the effective date of the Assignment and Acceptance Agreement
pursuant to which it becomes a Lender (in the case of each other Foreign
Lender), and at such other times

-28-

--------------------------------------------------------------------------------

as may be necessary in the determination of the Borrower or the Administrative
Agent (each in the reasonable exercise of its discretion), including upon the
occurrence of any event requiring a change in the most recent counterpart of any
form set forth below previously delivered by such Foreign Lender to the
Borrower, such certificates, documents or other evidence, properly completed and
duly executed by such Foreign Lender (i) two accurate and complete original
signed copies of Internal Revenue Service Form W8‑BEN or Form W8‑ECI, or
successor applicable form and (ii) an Internal Revenue Service Form W‑8 or W‑9
(or any other certificate or statement of exemption required by Treasury
Regulations Section 1.1441 4(a) or Section 1.1441 6(c) or any successor thereto)
to establish that such Foreign Lender is not subject to deduction or withholding
of United States federal income tax under Section 1441 or 1442 of the Code or
otherwise (or under any comparable provisions of any successor statute) with
respect to any payments to such Foreign Lender of principal, interest, fees or
other amounts payable under any of the Loan Documents.  The Borrower shall not
be required to pay any additional amount to any such Foreign Lender under
Section 2.11(b)(iii) if such Foreign Lender shall have failed to satisfy the
requirements of the immediately preceding sentence; provided that if such
Foreign Lender shall have satisfied such requirements on the Closing Date (in
the case of each Foreign Lender listed on the signature pages hereof) or on the
effective date of the Assignment and Acceptance Agreement pursuant to which it
becomes a Lender (in the case of each other Foreign Lender), nothing in this
Section shall relieve the Borrower of its obligation to pay any additional
amounts pursuant to Section 2.11(b)(iii) in the event that, as a result of any
change in applicable law, such Foreign Lender is no longer properly entitled to
deliver certificates, documents or other evidence at a subsequent date
establishing the fact that such Foreign Lender is not subject to withholding as
described in the immediately preceding sentence.

    Section 2.12  Increased Costs; Illegality

            (a)             If any Change in Law shall:

                (i)               impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Credit Party (except any such reserve
requirement reflected in the Eurodollar Rate); or

                (ii)              impose on any Credit Party or the London
interbank market any other condition affecting this Agreement, any Eurodollar
Loans made by such Credit Party or any participation therein or any Letter of
Credit or participation therein.

and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Eurodollar Loan or the cost to such
Credit Party of issuing, participating in or maintaining any Letter of Credit
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Credit
Party such additional amount or amounts as will compensate such Credit Party for
such additional costs incurred or reduction suffered.

            (b)            If any Credit Party determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Credit Party's capital or on the capital of such Credit
Party's holding company, if any, as a consequence of this Agreement or the Loans
made, the Letters of Credit issued or the participations therein held, by such
Credit Party to a level below that which such Credit Party or such Credit
Party's holding company could have achieved but for such Change in Law (taking
into consideration such Credit Party's policies and the policies of such Credit
Party's holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Credit Party such additional amount or
amounts as will compensate such Credit Party or such Credit Party's holding
company for any such reduction suffered; provided, however, that such Credit

-29-

--------------------------------------------------------------------------------

Party or such Credit Party's holding company agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
mitigate the consequences of any such Change in Law.

            (c)             A certificate of a Credit Party setting forth the
amount or amounts necessary to compensate such Credit Party or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Credit Party the amount shown as due on any
such certificate within 10 days after receipt thereof.

Failure or delay on the part of any Credit Party to demand compensation pursuant
to this Section shall not constitute a waiver of such Credit Party's right to
demand such compensation; provided that no Lender shall be entitled to demand
such compensation more than 90 days following the last day of the Interest
Period in respect of which such demand is made; provided further, however, that
the foregoing proviso shall in no way limit the right of any Lender to demand or
receive such compensation to the extent that such compensation relates to the
retroactive application of any law, regulation, treaty or directive described
above if such demand is made within 90 days after the implementation of such
retroactive law, interpretation, treaty or directive. A statement setting forth
the calculations of any additional amounts payable pursuant to the foregoing
submitted by a Lender to the Borrower shall be conclusive absent manifest error.

            (d)            Notwithstanding any other provision of this
Agreement, if, after the Agreement Date, any Change in Law shall make it
unlawful for any Lender to make or maintain any Eurodollar Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Loan, then, by written notice to the Borrower and to the Administrative Agent:

                (i)               such Lender may declare that Eurodollar
Advances will not thereafter (for the duration of such unlawfulness) be made by
such Lender hereunder (or be continued for additional Interest Periods) and ABR
Advances will not thereafter (for such duration) be converted into Eurodollar
Advances, whereupon any request for a Eurodollar Advance or to convert an ABR
Advance to a Eurodollar Advance or to continue a Eurodollar Advance, as
applicable, for an additional Interest Period shall, as to such Lender only, be
deemed a request for an ABR Advance (or a request to continue an ABR Advance as
such for an additional Interest Period or to convert a Eurodollar Advance into
an ABR Advance, as applicable), unless such declaration shall be subsequently
withdrawn; and

                (ii)              such Lender may require that all outstanding
Eurodollar Advances made by it be converted to ABR Advances, in which event all
such Eurodollar Advances shall be automatically converted to ABR Advances, as of
the effective date of such notice as provided in the last sentence of this
paragraph;

provided, that such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office or take other appropriate action if the making of such
designation or the taking of such action, as the case may be, would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Advances or to continue to fund or maintain Eurodollar
Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. In the event any Lender shall exercise its
rights under clause (i) or (ii) of this paragraph, all payments and prepayments
of principal that would otherwise have been applied to repay the Eurodollar
Advances that would have been made by such Lender or the converted Eurodollar
Loans of such Lender shall instead be applied to repay the ABR Advances made by
such Lender in lieu of, or resulting from the conversion of, such Eurodollar
Advances, as applicable.  For purposes of this paragraph, a notice to the
Borrower by any Lender shall be effective as to each Eurodollar Advances made by
such Lender, if lawful, on the last day of the Interest Period currently

 -30-

--------------------------------------------------------------------------------

applicable to such Eurodollar Advances; in all other cases such notice shall be
effective on the date of receipt by the Borrower.

    Section 2.13  Break Funding Payments

            In the event of (a) the payment or prepayment (voluntary or
otherwise) of any principal of any Eurodollar Loan or Competitive Bid Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurodollar Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.5(c) and is revoked in accordance therewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any Eurodollar Loan or Competitive Bid
Loan other than on the last day of the Interest Period or maturity date
applicable thereto as a result of a request by any Borrower pursuant to Section
2.16, then, in any such event, the Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten days after receipt thereof.

    Section 2.14 Lenders' Records

            Each Lender's records regarding the amount of each Loan, each
payment by the Borrower of principal and interest on the Loans and other
information relating to the Loans shall be presumptively correct absent manifest
error.

   

Section 2.15

 Extension of Commitment Period and Maturity Date

        

   (a)             Extension of Commitment Period



         

      (i)               Provided that no Default or Event of Default shall
exist, the Borrower may request that the Commitment Period be extended for up to
364 days by giving written notice thereof (each an "Extension Request") to the
Administrative Agent at any time during the period which is not more than 45
days nor less than 30 days prior to the then current Commitment Termination Date
and, upon receipt of each such notice, the Administrative Agent shall promptly
notify each Lender thereof.  No Lender shall be required to consent to any
Extension Request. Each Lender shall endeavor to respond to each Extension
Request by no later than 15 days prior to the then current Commitment
Termination Date, provided that each Lender which shall have failed so to
respond by such time shall be deemed not to have consented thereto. The
Administrative Agent shall promptly notify the Borrower as to the name of each
Lender that, in accordance with this clause (i), consented to such extension. In
the event that Lenders having Commitments greater than 50% of the Aggregate
Commitments shall not have consented in accordance with this clause (i) to such
extension, the then current Commitment Termination Date shall not be extended
and shall remain in full force and effect.  In the event that all Lenders shall
have



-31-

--------------------------------------------------------------------------------

consented in accordance with this clause (i), then on the date upon which the
last such consent shall have been received by the Administrative Agent, the then
existing Commitment Termination Date shall be extended to the day which is 364
days after the then existing Commitment Termination Date (or, if such date is
not a Business Day, the Business Day immediately preceding such day).

                (ii)              Notwithstanding any provision in Section
2.15(a)(i) to the contrary, in the event Lenders having Commitments greater than
50% of the Aggregate Commitments consent to an extension of the Commitment
Termination Date pursuant to Section 2.15(a)(i) (the "Continuing Lenders"), the
Borrower shall have the right, provided that no Default or Event of Default
shall have occurred and be continuing, to replace or remove each Lender that did
not so consent (each a "Non Extending Lender") by giving the Administrative
Agent notice no later than five days prior to the then current Commitment
Termination Date of its intent to extend such Commitment Termination Date.  On
or prior to the then current Commitment Termination Date, the Borrower shall
replace each Non Extending Lender with either an existing Lender willing to
assume such Non Extending Lender's Commitment or with another Eligible Assignee
willing to assume such Non Extending Lender's Commitment.  Each Non Extending
Lender agrees, subject to and in accordance with Section 11.6, to assign its
rights and obligations under the Loan Documents to an Eligible Assignee selected
by the Borrower upon payment by or on behalf of such Eligible Assignee to such
Non Extending Lender of such Non Extending Lender's Commitment Percentage or
other applicable percentage of all outstanding Loans and accrued interest, fees
and other sums payable under the Loan Documents.  Effective upon such assignment
such Non‑Extending Lender shall cease to be a "Lender" for purposes of this
Agreement (except with respect to its rights hereunder to be reimbursed for
costs and expenses and to indemnification with respect to, matters attributable
to events, acts or conditions occurring prior to such assignment). In the event
that the Borrower shall have elected to replace or remove each Non Extending
Lender pursuant to this clause (ii), then on the date, if any, upon which all of
the Borrower's obligations under this clause (ii) shall have been satisfied, if
any, the then existing Commitment Termination Date shall be extended to the day
which is 364 days after the then existing Commitment Termination Date (or, if
such date is not a Business Day, the Business Day immediately preceding such
day), provided, however, that if the Borrower shall not have satisfied such
obligations on or prior to the then existing Commitment Termination Date, such
Commitment Termination Date shall not be extended.

            (b)            Extension of Maturity Date. Unless a Default shall
have occurred and is continuing, effective upon the delivery by the Borrower to
the Administrative Agent by no later than the fifth day prior to the then
effective Commitment Termination Date of an express written notice (the
"Term‑Out Notice") that the Borrower intends to extend the Maturity Date to the
date certain (the "Repayment Extension Date") set forth in such Term‑Out Notice
that is not later than one year after the Commitment Termination Date with
respect to Revolving Credit Loans outstanding on the Commitment Termination, the
Maturity Date with respect to such Revolving Credit Loans shall be extended to
such Repayment Extension Date, provided that on or before the Commitment
Termination Date, the Borrower has paid the Term‑Out Fee as provided in Section
3.1(b).  The delivery by the Borrower to the Administrative Agent of a Term‑Out
Notice shall constitute a representation and warranty by the Borrower that no
Default then exists.

    Section 2.16  Substitution of Lender

            In the event that the Borrower becomes obligated to pay additional
amounts to any Lender pursuant to Section 2.11, 2.12 or 2.13, or if any Lender
defaults in its obligation to fund Loans hereunder on three or more occasions,
the Borrower may, within 60 days of the demand by such Lender for such
additional amounts or the relevant default by such Lender, as the case may be,
and subject to and in accordance with the provisions of Section 11.6, designate
an Eligible Assignee (acceptable to the Administrative Agent and the Issuing
Bank) to purchase and assume all its interests, rights and

-32-

--------------------------------------------------------------------------------

obligations under the Loan Documents, without recourse to or warranty by or
expense to, such Lender, for a purchase price equal to the outstanding principal
amount of such Lender's Loans plus any accrued but unpaid interest thereon and
accrued but unpaid Facility Fees, Term‑Out Fees and LC Fees in respect of such
Lender's Commitment and any other amounts payable to such Lender hereunder, and
to assume all the obligations of such Lender hereunder, and, upon such purchase,
such Lender shall no longer be a party hereto or have any rights hereunder
(except those that survive full repayment hereunder) and shall be relieved from
all obligations to the Borrower hereunder, and the Eligible Assignee shall
succeed to the rights and obligations of such Lender hereunder.  The Borrower
shall execute and deliver to such Eligible Assignee a Note.  Notwithstanding
anything herein to the contrary, in the event that a Lender is replaced pursuant
to this Section 2.16 as a result of the Borrower becoming obligated to pay
additional amounts to such Lender pursuant to Section 2.11, 2.12 or 2.13, such
Lender shall be entitled to receive such additional amounts as if it had not
been so replaced.

ARTICLE 3.    FEES; PAYMENTS

    Section 3.1  Fees

            (a)             Facility Fee. The Borrower agrees to pay to the
Administrative Agent, for the account of the Lenders in accordance with each
Lender's Commitment Percentage, during the period from and including the Closing
Date through but excluding the Maturity Date, a fee (the "Facility Fee") equal
to the Applicable Facility Fee Percentage per annum of the average daily sum of
the Aggregate Commitments, regardless of usage, during such period. The Facility
Fee shall be payable (i) quarterly in arrears on the last day of each March,
June, September and December during such period, (ii) on the date of any
reduction in the Aggregate Commitments (to the extent of such reduction) and
(iii) on the Maturity Date. The Facility Fee shall be calculated on the basis of
a 360 day year for the actual number of days elapsed.

            (b)            Term‑Out Fee. In the event that the Borrower delivers
a Term‑Out Notice in accordance with Section 2.15(b), as a condition to the
extension of the Maturity Date as provided in such Section, the Borrower agrees
to pay to the Administrative Agent, for the account of the Lenders in accordance
with each Lender's Commitment Percentage, a non‑refundable fee (the "Term‑Out
Fee") equal to 0.375% of the aggregate outstanding principal balance of
Revolving Credit Loans on the Commitment Termination Date.  The Term‑Out Fee
shall be earned and payable on the Commitment Termination Date.

            (c)             LC Fee. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee (the "LC
Fee") with respect to its participations in Letters of Credit, which shall
accrue at a rate per annum equal to the Applicable Margin on the average daily
amount of such Lender's LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Closing Date to but excluding the later of the date on which such Lender's
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate or rates per annum separately agreed upon between the
Borrower and the Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Commitments and the date on which there ceases
to be any LC Exposure, as well as the Issuing Bank's standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Accrued participation fees and fronting fees
shall be payable in arrears on the last day of March, June, September and
December of each year, commencing on the first such date to occur after the date
hereof; provided that all such fees shall be payable on the date on which the
Aggregate Commitments terminate and any such fees accruing after the

-33-

--------------------------------------------------------------------------------

date on which the Aggregate Commitments terminate shall be payable on demand. 
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within ten days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

            (d)            Other Fees. The Borrower agrees to pay to each of the
Credit Parties, for its own account, such fees as have been agreed to in writing
by it and the Borrower.

    Section 3.2   Pro Rata Treatment and Application of Principal Payments

            (a)             The Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal of
Loans, reimbursements of LC Disbursements, interest or fees, or of amounts
payable under Sections 2.11, 2.12, 2.13 or 11.4 or otherwise) prior to 1:00
p.m., on the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its office at One
Wall Street, New York, New York, or such other office as to which the
Administrative Agent may notify the other parties hereto, except payments to be
made to the Issuing Bank as expressly provided herein and except that payments
pursuant to Sections 2.11, 2.12, 2.13 or 11.4 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder shall be made in Dollars.

            (b)            If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal of
Loans, unreimbursed LC Disbursements, interest, fees and commissions then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest, fees and commissions then due to such
parties and (ii) second, towards payment of principal of Loans and unreimbursed
LC Disbursements then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal of Loans and unreimbursed LC
Disbursements then due to such parties.

            (c)             If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of, or interest on, any of its Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of, and accrued interest on, their respective Loans and participations
in LC Disbursements, provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower

-34-

--------------------------------------------------------------------------------

consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

            (d)            Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the applicable Credit Parties hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Credit
Parties the amount due. In such event, if the Borrower has not in fact made such
payment, then each such Credit Party severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Credit Party with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

            (e)             If any Credit Party shall fail to make any payment
required to be made by it pursuant to Section 2.3(c) or 2.8(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Credit Party to satisfy such Credit Party's
obligations under such Sections until all such unsatisfied obligations are fully
paid.

ARTICLE 4.    REPRESENTATIONS AND WARRANTIES

In order to induce the Credit Parties to enter into this Agreement, the Lenders
to make the Loans, the Issuing Bank to issue Letters of Credit and the Lenders
to acquire participations therein, the Borrower makes the following
representations and warranties to the Administrative Agent and each Lender:

    Section 4.1   Subsidiaries; Capitalization

            As of the Agreement Date, the Borrower has only the Subsidiaries set
forth on Schedule 4.1, which Schedule sets forth with respect to each
Subsidiary, the identity of each Person which owns Stock in such Subsidiary and
the percentage of the issued and outstanding Stock owned by each such Person. 
The shares of each corporate Subsidiary are duly authorized, validly issued,
fully paid and non‑assessable and are owned free and clear of any Liens, other
than Liens permitted pursuant to Section 8.1(o).  The interest of the Borrower
in each non‑corporate Subsidiary is owned free and clear of any Liens, other
than Liens permitted pursuant to Section 8.1(o).

    Section 4.2  Existence and Power

            Each of the Borrower and the Subsidiaries is duly organized or
formed and validly existing in good standing under the laws of the jurisdiction
of its incorporation or formation, has all requisite power and authority to own
its Property and to carry on its business as now conducted, and is in good
standing and authorized to do business as a foreign corporation or other
applicable entity in each jurisdiction in which the nature of the business
conducted therein or the Property owned therein makes such qualification
necessary, except where such failure to qualify could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

-35-

--------------------------------------------------------------------------------

    Section 4.3   Authority

            The Borrower has full legal power and authority to enter into,
execute, deliver and perform the terms of the Loan Documents and to make the
borrowings contemplated hereby and by the Notes, and to execute, deliver and
carry out the terms of the Notes and to incur the obligations provided for
herein and therein, all of which have been duly authorized by all proper and
necessary corporate or other applicable action and are in full compliance with
its charter or by laws or its other organization documents.

    Section 4.4   Binding Agreement

            The Loan Documents (other than the Notes) constitute, and the Notes,
when issued and delivered pursuant hereto for value received, will constitute,
the valid and legally binding obligations of the Borrower, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting the enforcement of creditors' rights generally and general
principles of equity.

    Section 4.5   Litigation and Regulatory Proceedings

            (a)             Except as disclosed in Schedule 4.5, there are no
actions, suits or proceedings at law or in equity or by or before any
Governmental Authority (whether or not purportedly on behalf of the Borrower or
any of the Subsidiaries) pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of the Subsidiaries, which (i) if
adversely determined, could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, except that the commencement by the
Borrower, any of the Subsidiaries or any Governmental Authority of a rate
proceeding or earnings review before such Governmental Authority shall not
constitute such a pending or threatened action, suit or proceeding unless and
until such Governmental Authority has made a final determination thereunder that
could reasonably be expected to have a Material Adverse Effect, (ii) call into
question the validity or enforceability of any of the Loan Documents, or (iii)
could reasonably be expected to result in the rescission, termination or
cancellation of any material franchise, right, license, permit or similar
authorization held by the Borrower or any of the Subsidiaries.

            (b)            Since the Agreement Date, there has been no change in
the status of the matters disclosed on Schedule 4.5 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

    Section 4.6    Required Consents

            Except for information filings required to be made in the ordinary
course of businss which are not a condition to the Borrower's performance under
the Loan Documents, no consent, authorization or approval of, filing with,
notice to, or exemption by, equityholders, any Governmental Authority or any
other Person is required to authorize, or is required in connection with the
execution, delivery and performance of the Loan Documents or is required as a
condition to the validity or enforceability of the Loan Documents, except such
as have been obtained or made and are in full force and effect and not subject
to any appeals period (including the FERC Order).  As of the Closing Date, the
FERC Order then in effect expires August 11, 2004.

    Section 4.7   No Conflicting Agreements, Compliance with Laws

            (a)             Neither the Borrower nor any of the Subsidiaries is
in default (i) under any mortgage, indenture, contract or agreement to which it
is a party or by which it or any of its Property is

-36-

--------------------------------------------------------------------------------

bound or (ii) except as disclosed on Schedule 4.5, with respect to any judgment,
order, writ, injunction, decree or decision of any Governmental Authority, the
effect of which default could reasonably be expected to have a Material Adverse
Effect.  The execution, delivery or carrying out of the terms of the Loan
Documents will not constitute a default under, or require the mandatory
repayment of, or result in the creation or imposition of, or obligation to
create, any Lien upon any Property of the Borrower or any of the Subsidiaries
pursuant to the terms of, any such mortgage, indenture, contract or agreement.

            (b)            Each of the Borrower and the Subsidiaries (i) except
as disclosed on Schedule 4.5, is complying in all material respects with all
statutes, regulations, rules and orders applicable to the Borrower or such
Subsidiary of all Governmental Authorities, including Environmental Laws and
ERISA, a violation of which could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect and (ii) has filed or caused to be
filed all tax returns required to be filed and has paid, or has made adequate
provision for the payment of, all taxes shown to be due and payable on said
returns or in any assessments made against it (other than those being contested
as permitted under Section 7.4) which would be material to the Borrower or any
of the Subsidiaries, and no tax Liens have been filed with respect thereto.

Section 4.8   Governmental Regulations

Neither the Borrower nor any of the Subsidiaries is (i) an "investment company"
or a company "controlled" by an "investment company" as defined in, or is
otherwise subject to regulation under, the Investment Company Act of 1940, as
amended, or (ii) a "holding company", or an "affiliate" or "subsidiary company"
of a "holding company", as those terms are defined in the Public Utility Holding
Company Act of 1935, as amended, in each case which is subject to registration
thereunder. 

Section 4.9   Federal Reserve Regulations; Use of Loan Proceeds

Neither the Borrower nor any of the Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No part of the proceeds of
the Loans will be used, directly or indirectly,   for a purpose which violates
any law, rule or regulation of any Governmental Authority, including the
provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System, as amended,   (ii)to purchase or carry Margin Stock or to extend
credit to others for the purpose of purchasing or carrying Margin Stock or  
(iii) to fund a personal loan to or for the benefit of a director or executive
officer of a Borrower or any Subsidiary.

Section 4.10  Plans

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent audited financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent audited financial statements
reflecting such amounts, exceed by more than $10,000,000 the fair market value
of the assets of all such underfunded Plans. 

-37

--------------------------------------------------------------------------------

 

  Section 4.11   Financial Statements



        

   The Borrower has heretofore delivered to the Credit Parties copies of its
Form 10‑K for the fiscal year ended December 31, 2003, containing the audited
consolidated balance sheet of the Borrower and the Subsidiaries and the related
consolidated statements of income, stockholder's equity and cash flows for the
fiscal years ending December 31, 2003, December 31, 2002 and December 31, 2001
(with the applicable related notes and schedules, the "Financial Statements"). 
The Financial Statements have been prepared in accordance with GAAP and fairly
present the consolidated financial condition and results of the operations of
the Borrower as of the dates and for the periods indicated therein.  Since
December 31, 2003, each of the Borrower and the Subsidiaries has conducted its
business only in the ordinary course and there has been no Material Adverse
Change.



    Section 4.12  Property

            Each of the Borrower and the Subsidiaries has good and marketable
title to all of its Property, title to which is material to the Borrower or such
Subsidiary, as the case may be, subject to no Liens, except Permitted Liens.

    Section 4.13  Environmental Matters

            (a)             To the best knowledge of the Borrower, the Borrower
and each of the Subsidiaries is in compliance in all material respects with the
requirements of all applicable Environmental Laws.

            (b)            To the best knowledge of the Borrower, except as
described in Schedule 4.13, (i) no Hazardous Substances have been generated or
manufactured on, transported to or from, treated at, stored at or discharged
from any Real Property in violation of any Environmental Laws, (ii) no Hazardous
Substances have been discharged into subsurface waters under any Real Property
in violation of any Environmental Laws, (iii) no Hazardous Substances have been
discharged from any Real Property on or into Property or waters (including
subsurface waters) adjacent to any Real Property in violation of any
Environmental Laws, and (iv) there are not now, nor ever have been, on any Real
Property any underground or above ground storage tanks of the Borrower or any of
the Subsidiaries regulated under any Environmental Laws, which, as to any of the
foregoing actions, events or conditions, individually or collectively, could
reasonably be expected to have a Material Adverse Effect.

            (c)             Except as described in Schedule 4.13, neither the
Borrower nor any of the Subsidiaries (i) has received notice directly or
otherwise learned indirectly (through a Corporate Officer) of any claim, demand,
suit, action, proceeding, event, condition, report, directive, Lien, violation,
non compliance or investigation indicating or concerning any potential or actual
material liability (including potential liability for enforcement, investigatory
costs, cleanup costs, government response costs, removal costs, remediation
costs, natural resources damages, Property damages, personal injuries or
penalties) arising in connection with: (A) any material non compliance with or
violation of the requirements of any applicable Environmental Laws or (B) the
presence of any Hazardous Substance on any Real Property (or any Real Property
previously owned by the Borrower or any of the Subsidiaries) or the release or
threatened release of any Hazardous Substance into the environment which
individually or collectively could reasonably be expected to have a Material
Adverse Effect or (ii) has any overtly threatened or actual material liability
in connection with the presence of any Hazardous Substance on any Real Property
(or any Real Property previously owned by the Borrower or any of the
Subsidiaries) or the release or threatened release of any Hazardous Substance
into the environment.

-38-

--------------------------------------------------------------------------------

        

    (d)            Since the Agreement Date, there has been no change in the
status of the matters disclosed on Schedule 4.13 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.



ARTICLE 5.    CONDITIONS TO EFFECTIVENESS

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 11.1):

    Section 5.1           Evidence of Action

            The Administrative Agent shall have received a certificate, dated
the Closing Date, of the Secretary or Assistant Secretary of the Borrower (i)
attaching a true and complete copy of the resolutions of its Board of Directors
and of all documents evidencing other necessary corporate action (in form and
substance satisfactory to the Administrative Agent) taken by it to authorize the
Loan Documents and the transactions contemplated thereby, (ii) attaching a true
and complete copy of its charter and by laws, (iii) setting forth the incumbency
of its officer or officers who may sign the Loan Documents, including therein a
signature specimen of such officer or officers, and (iv) attaching a certificate
of good standing of the Secretary of State of the jurisdiction of its
incorporation and each other jurisdiction in which the failure to be in good
standing could reasonably be expected to have a Material Adverse Effect.

    Section 5.2           This Agreement

            The Administrative Agent (or its counsel) shall have received, in
respect of each Person listed on the signature pages of this Agreement, either
(i) a counterpart signature page hereof signed on behalf of such Person or (ii)
written evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission of a signed signature page of this Agreement) that a
counterpart signature page hereof has been signed on behalf of such Person.

    Section 5.3           Notes

            The Administrative Agent (or its counsel) shall have received a Note
for each Lender, dated the Closing Date, duly executed by a duly authorized
officer of the Borrower.

    Section 5.4           Approvals

            The Administrative Agent shall have received a certificate of a duly
authorized officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, certifying that all approvals and consents of all Persons
required to be obtained in connection with the consummation of the transactions
contemplated by the Loan Documents have been duly obtained and are in full force
and effect and that all required notices have been given and all required
waiting periods have expired, attaching thereto true and complete copies of all
such required governmental and regulatory authorizations and approvals,
including approval of the FERC.

    Section 5.5           Certain Agreements

            The Administrative Agent shall have received a certificate of a duly
authorized officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, (i) certifying that there have been no amendments or other
modifications to either the CLECO Mortgage or the Employee Stock Ownership Plan
since May 7, 2003, or, if so, setting forth the same, in which case any such
amendment or

-39-

--------------------------------------------------------------------------------

modification shall be in form and substance satisfactory to the Administrative
Agent, and (ii) attaching a true, complete and correct copy of each of (x) the
Inter‑Affiliate Policies Agreement, which shall be in form and substance
satisfactory to the Administrative Agent and (y) Sections 1.04 and 5.05 of the
CLECO Mortgage together with copies of any defined terms used therein.

    Section 5.6           Opinion of Counsel to the Borrower

            The Administrative Agent shall have received an opinion of Phelps
Dunbar, L.L.P., counsel to the Borrower, addressed to the Credit Parties and
dated the Closing Date, substantially in the form of Exhibit K, and covering
such additional matters as the Required Lenders may reasonably request.  It is
understood that such opinion is being delivered to the Credit Parties upon the
direction of the Borrower and that the Credit Parties may and will rely upon
such opinion.

    Section 5.7            Terminating Indebtedness

            The Terminating Indebtedness shall have been fully repaid and all
agreements and other documents with respect thereto shall have been canceled or
terminated, and the Administrative Agent shall have received reasonably
satisfactory evidence thereof or arrangements satisfactory to the Administrative
Agent shall have been made by the Borrower and the Subsidiaries to accomplish
the foregoing concurrently with the first Loans made hereunder.

   Section 5.8           Compliance; Officer's Certificate

            The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by the chief executive officer or the chief
financial officer of the Borrower, confirming compliance with the conditions set
forth in Section 6.1.

    Section 5.9           Fees and Expenses

            All fees payable to the Credit Parties on the Closing Date, and the
reasonable fees and expenses of counsel to the Administrative Agent incurred and
recorded to date in connection with the preparation, negotiation and closing of
the Loan Documents, shall have been paid.

ARTICLE 6.    CONDITIONS OF LENDING ‑ ALL LOANS

The obligation of each Lender to make any Loan (which shall not include a
continuation or conversion of a Loan pursuant to and in accordance with Section
2.7) and of the Issuing Bank to issue, amend, renew or extend a Letter of
Credit, is subject to the satisfaction of the following conditions:

    Section 6.1           Compliance

            On each Borrowing Date and after giving effect to the Loans to be
made thereon or the Letters of Credit to be issued, amended, renewed or
extended, as applicable, thereon, (i) there shall exist no Default or Event of
Default, (ii) the representations and warranties contained in the Loan Documents
shall be true and correct with the same effect as though such representations
and warranties had been made on such Borrowing Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct on and
as of such earlier date, and (iii) since December 31, 2003, there has been no
Material Adverse Change.  Each request by the Borrower for a Loan or for the
issuance, amendment, renewal or extension of a Letter of Credit shall constitute
a certification by the Borrower as of such Borrowing Date that each of the
foregoing matters is true and correct in all respects.

-40-

--------------------------------------------------------------------------------

  

 Section 6.2           Credit Request; Competitive Bid Request



            In the case of the borrowing of Revolving Credit Loans or the
issuance, amendment, renewal or extension, as applicable, of a Letter of Credit,
the Administrative Agent shall have received a Credit Request, or in the case of
a borrowing of a Competitive Bid Loan, the Administrative Agent shall have
received a Competitive Bid Request and such other documents required to be
provided by the Borrower pursuant to Section 2.4, in each case duly executed by
a duly authorized officer of the Borrower.

    Section 6.3           Law

            Such Loan shall not be prohibited by any applicable law, rule or
regulation.

    Section 6.4           Other Documents

            The Administrative Agent shall have received such other documents as
the Administrative Agent or the Lenders shall reasonably request.

ARTICLE 7.    AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:

    Section 7.1           Financial Statements

            The Borrower shall maintain a standard system of accounting in
accordance with GAAP, and furnish or cause to be furnished to the Administrative
Agent and each Lender:

            (a)             As soon as available, but in any event within 120
days after the end of each fiscal year, (i) a copy of the Borrower's Annual
Report on Form 10‑K in respect of such fiscal year required to be filed by the
Borrower with the SEC, together with the financial statements attached thereto,
and (ii) the Borrower's audited consolidated balance sheet and related
consolidated statements of income, stockholder's equity and cash flows as of the
end of and for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by the Accountants
(without a "going concern" or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial conditions and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied during such fiscal year;

            (b)            As soon as available, but in any event within 60 days
after the end of each of the first three fiscal quarters, (i) a copy of the
Borrower's Quarterly Report on Form 10‑Q in respect of such fiscal quarter
required to be filed by the Borrower with the SEC, together with the financial
statements attached thereto, and (ii) the Borrower's unaudited consolidated
balance sheet and related consolidated statements of income, stockholder's
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a duly authorized financial officer of the Borrower as presenting fairly in all
material respects the financial conditions and results of operations of the
Borrower on a consolidated

-41-

--------------------------------------------------------------------------------

basis in accordance with GAAP consistently applied, subject to normal year end
audit adjustments and the absence of footnotes;

            (c)             Within 60 days after the end of each of the first
three fiscal quarters (120 days after the end of the last fiscal quarter), a
Compliance Certificate, signed by the chief financial officer of the Borrower
(or such other officer as shall be acceptable to the Administrative Agent) as to
the Borrower's compliance, as of such fiscal quarter ending date, with Section
7.11, and as to the occurrence or continuance of no Default or Event of Default
as of such fiscal quarter ending date and the date of such certificate; and

            (d)            Such other information as the Administrative Agent or
any Lender may reasonably request from time to time.

    Section 7.2           Certificates; Other Information

The Borrower shall furnish or cause to be furnished to the Administrative Agent
and each Lender:

   

        (a)             Prompt written notice if: (i) there shall occur and be
continuing a Default or an Event of Default or (ii) a Material Adverse Change
shall have occurred;



            (b)            Prompt written notice of: (i) any material citation,
summons, subpoena, order to show cause or other document naming the Borrower or
any of the Subsidiaries a party to any proceeding before any Governmental
Authority, and include with such notice a copy of such citation, summons,
subpoena, order to show cause or other document, or (ii) any lapse or other
termination of, or refusal to renew or extend, any material Intellectual
Property, license, permit, franchise or other authorization issued to the
Borrower or any of the Subsidiaries by any Person or Governmental Authority,
provided that any of the foregoing set forth in this subsection (b) could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or call into question the validity or enforceability of any of
the Loan Documents;

            (c)             Promptly upon becoming available, copies of all (i)
regular, periodic or special reports, schedules and other material which the
Borrower or any of the Subsidiaries may be required to file with or deliver to
any securities exchange or the SEC, or any other Governmental Authority
succeeding to the functions thereof, (ii) material news releases and annual
reports relating to the Borrower or any of the Subsidiaries, and (iii) upon the
written request of the Administrative Agent, reports that the Borrower or any of
the Subsidiaries sends to or files with FERC, the LPSC or any similar state or
local Governmental Authority;

            (d)            Prompt written notice of any order, notice, claim or
proceeding received by, or brought against, the Borrower or any of the
Subsidiaries, or with respect to any of the Real Property, under any
Environmental Law, that could reasonably be expected to have a Material Adverse
Effect;

            (e)             Prompt written notice of any change by either
Moody's or S&P in the Senior Debt Rating; and

            (f)              Such other information as the Administrative Agent
or any Lender shall reasonably request from time to time.

-42-

--------------------------------------------------------------------------------

    Section 7.3           Legal Existence

            Except as permitted under Section 8.2, the Borrower shall maintain
its legal existence in good standing in the jurisdiction of its incorporation or
formation and in each other jurisdiction in which the failure so to do could
reasonably be expected to have a Material Adverse Effect, and cause each of the
Subsidiaries to maintain its legal existence in good standing in each
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse Effect.

  

 Section 7.4           Taxes



            The Borrower shall pay and discharge when due, and cause each of
Subsidiaries so to do, all Taxes, assessments and governmental charges, license
fees and levies upon or with respect to the Borrower or such Subsidiary, as the
case may be, and all Taxes upon the income, profits and Property of the Borrower
and the Subsidiaries, which if unpaid, could individually or collectively
reasonably be expected to have a Material Adverse Effect or become a Lien on the
Property of the Borrower or such Subsidiary, as the case may be (other than a
Lien described in Section 8.1(a)), unless and to the extent only that such
Taxes, assessments, charges, license fees and levies shall be contested in good
faith and by appropriate proceedings diligently conducted by the Borrower or
such Subsidiary, as the case may be, provided that the Borrower shall give the
Administrative Agent prompt notice of such contest and that such reserve or
other appropriate provision as shall be required by the Accountants in
accordance with GAAP shall have been made therefor.

   

Section 7.5           Insurance



            The Borrower shall maintain, and cause each of the Subsidiaries to
maintain, with financially sound and reputable insurance companies insurance on
all its Property in at least such amounts and against at least such risks (but
including in any event public liability and business interruption coverage) as
are usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to the Administrative Agent, upon
written request of the Administrative Agent or any Lender, full information as
to the insurance carried.

    Section 7.6           Payment of Indebtedness and Performance of Obligations

          

  The Borrower shall pay and discharge when due, and cause each of the
Subsidiaries to pay and discharge when due, all lawful Indebtedness, obligations
and claims for labor, materials and supplies or otherwise which, if unpaid,
could, individually or collectively reasonably be expected to (i) have a
Material Adverse Effect or (ii) become a Lien upon Property of the Borrower or
any of the Subsidiaries (other than a Permitted Lien), unless and to the extent
only that the validity of such Indebtedness, obligation or claim shall be
contested in good faith and by appropriate proceedings diligently conducted,
provided that the Borrower shall give the Administrative Agent prompt notice of
any such contest and that such reserve or other appropriate provision as shall
be required by the Accountants in accordance with GAAP shall have been made
therefor.



    Section 7.7           Condition of Property

            The Borrower shall at all times, maintain, protect and keep in good
repair, working order and condition (ordinary wear and tear excepted), and cause
each of the Subsidiaries so to do, all Property necessary to the operation of
the Borrower's or such Subsidiary's, as the case may be, material businesses.

-43-

--------------------------------------------------------------------------------

  

 Section 7.8           Observance of Legal Requirements



            The Borrower shall observe and comply in all respects, and cause
each of the Subsidiaries so to do, with all laws, ordinances, orders, judgments,
rules, regulations, certifications, franchises, permits, licenses, directions
and requirements of all Governmental Authorities, which now or at any time
hereafter may be applicable to it, including ERISA and all Environmental Laws, a
violation of which could individually or collectively reasonably be expected to
have a Material Adverse Effect, except such thereof as shall be contested in
good faith and by appropriate proceedings diligently conducted by it, provided
that the Borrower shall give the Administrative Agent prompt notice of such
contest and that such reserve or other appropriate provision as shall be
required by the Accountants in accordance with GAAP shall have been made
therefor.

  

  Section 7.9           Inspection of Property; Books and Records; Discussions



            The Borrower shall keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law shall be made of all dealings and transactions in relation to its business
and activities and permit representatives of the Administrative Agent and any
Lender to visit its offices, to inspect any of its Property and examine and make
copies or abstracts from any of its books and records at any reasonable time and
as often as may reasonably be desired, and to discuss the business, operations,
prospects, licenses, Property and financial condition of the Borrower and the
Subsidiaries with the officers thereof and the Accountants; provided that, so
long as no Default or Event of Default exists, none of the Administrative Agent,
its agents, its representatives or the Lenders shall be entitled to examine or
make copies or abstracts of, or otherwise obtain information with respect to,
the Borrower's records relating to pending or threatened litigation if any such
disclosure by the Borrower could reasonably be expected (i) to give rise to a
waiver of any attorney/client privilege of the Borrower or any of the
Subsidiaries relating to such information or (ii) to be otherwise materially
disadvantageous to the Borrower or any of the Subsidiaries in the defense of
such litigation.

    Section 7.10       Licenses, Intellectual Property

       

     The Borrower shall obtain or maintain, as applicable, and cause each of the
Subsidiaries to obtain or maintain, as applicable, in full force and effect, all
licenses, franchises, Intellectual Property, permits, authorizations and other
rights as are necessary for the conduct of its business and the failure of which
to obtain or maintain could, individually or collectively, reasonably be
expected to have a Material Adverse Effect.



    Section 7.11       Financial Covenants

            (a)             The Borrower shall maintain at all times Total
Indebtedness equal to or less than 65% of Total Capitalization.

          (b)            The Borrower will not permit the Interest Coverage
Ratio as of the end of any fiscal quarter to be less than 2.50:1.00.

   

Section 7.12       Use of Proceeds



            The proceeds of the Loans and the Letters of Credit will be used
only as follows: (a) to refinance the Terminating Indebtedness and (b) for
general corporate purposes not inconsistent with the terms hereof.  No part of
the proceeds of any Loan or any Letter of Credit will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase, acquire or carry any Margin Stock or for any purpose that entails a
violation of any of the regulations of the Board, including

 -44-

--------------------------------------------------------------------------------

Regulations T, U and X or (ii) to fund a personal loan to or for the benefit of
a director or executive offices of the Borrower or any Subsidiary.

ARTICLE 8.    NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:

    Section 8.1           Liens

            The Borrower shall not create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, or
permit any of the Subsidiaries so to do, except:

          

 (a)             Liens for Taxes, assessments or similar charges incurred in the
ordinary course of business which are not delinquent or which are being
contested in accordance with Section 7.4, provided that enforcement of such
Liens is stayed pending such contest;



           

(b)            Liens (i) in connection with workers' compensation, unemployment
insurance or other social security obligations (but not ERISA), (ii) in
connection with deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds and other obligations of like nature arising in the ordinary
course of business, (iii) in connection with, or otherwise constituting, zoning
ordinances, easements, rights of way, minor defects, irregularities, and other
similar restrictions affecting real Property which do not materially and
adversely affect the value of such real Property or the financial condition of
the Borrower or such Subsidiary, as the case may be, or materially impair its
use for the operation of the business of the Borrower or such Subsidiary, as the
case may be, (iv) arising by operation of law such as mechanics', materialmen's,
carriers', warehousemen's, lessors' and bankers' liens and rights of set‑off
incurred in the ordinary course of business which are not delinquent or which
are being contested in accordance with Section 7.6, provided that enforcement of
such Liens is stayed pending such contest, and (v) arising out of judgments or
decrees which are being contested in accordance with Section 7.6, provided that
enforcement of such Liens is stayed pending such contest;



        

    (c)             Liens now existing or hereafter arising in favor of the
Administrative Agent or the Lenders under the Loan Documents;



            (d)            purchase money Liens on Property of the Borrower or
any of the Subsidiaries acquired after the date hereof to secure Indebtedness of
the Borrower or such Subsidiary incurred in connection with the acquisition of
such Property, provided that each such Lien is limited to such Property so
acquired;

            (e)             Liens on Property of the Borrower and the
Subsidiaries existing on the Agreement Date as set forth on Schedule 8.1 as
renewed from time to time, but not any increases in the amounts secured thereby
or the Property subjected to such Lien thereon (except under the CLECO
Mortgage);

            (f)              Liens existing on Property of the Borrower or any
of the Subsidiaries acquired after the Agreement Date provided that such Liens
are at all times thereafter limited to the Property so acquired and were not
created in contemplation of such acquisition;

-45-

--------------------------------------------------------------------------------

            (g)             the Lien evidenced by the CLECO Mortgage as renewed
from time to time; provided, however, that such Lien shall not extend to or over
any Property of a character not subject on the date hereof to the Lien granted
under the CLECO Mortgage;

          

  (h)             "permitted liens" as defined under Section 1.04 of the CLECO
Mortgage, as in effect on the date hereof, other than "funded liens" described
in clause (ix) of said Section 1.04, other Liens not otherwise prohibited by
Section 5.05 of the CLECO Mortgage as in effect on the date hereof, and, in the
event the CLECO Mortgage is terminated, Liens of the same type and nature as the
foregoing Liens referred to in this clause (h), provided that the amounts
secured by such Liens shall not exceed the amounts that may be secured by such
foregoing Liens as the last day on which the CLECO Mortgage was in effect;



         

   (i)              Liens created to secure Indebtedness representing, or
incurred to finance, the cost of Property acquired, constructed or improved by
the Borrower in the ordinary course of business after the date hereof and not
subject to (i) the Lien referred to in clause (g) above or (ii) Liens securing
Indebtedness existing on such Property at the time of acquisition thereof,
provided, in all cases, such Liens are limited to such Property acquired,
constructed or improved;



            (j)              Liens existing on property of any Person at the
time that such Person becomes a Subsidiary of the Borrower provided that such
Liens were not created to secure the acquisition of such Person;

            (k)             Liens to secure Indebtedness of any Subsidiary of
the Borrower to the Borrower or to any of its other Subsidiaries;

            (l)              Liens on Property (including any natural gas, oil
or other mineral Property) to secure all or a part of the cost of exploration,
drilling or development thereof or to secure Indebtedness incurred to provide
funds for any such purpose;

        

    (m)           Liens and security interests created, incurred or assumed in
connection with the purchase, lease, financing or refinancing of pollution
control facilities (and which Liens and security interest are limited to such
pollution control facilities);



            (n)             Liens (i) created to secure sales or factoring of
accounts receivable and other receivables, and (ii) to the extent not covered by
clause (i) of this subsection, Liens on accounts receivables and other
receivables, to secure Indebtedness of the Borrower or any of the Subsidiaries
in an aggregate amount not to exceed $40,000,000;

        

    (o)            Liens on any equity interest owned or otherwise held by or on
behalf of the Borrower or any Subsidiary created in connection with any project
financing;



            (p)            Liens to secure obligations of the Borrower in
respect of agreements to purchase or sell electricity, gas or fuel from
counterparties, provided that the aggregate amount secured under this clause (p)
shall not exceed $15,000,000; and

            (q)            Liens created for the sole purpose of extending,
renewing or replacing in whole or in part Indebtedness secured by any lien,
mortgage or security interest referred to in the foregoing clauses (a) through
(p); provided, however, that the principal amount of Indebtedness secured
thereby shall not exceed the principal amount of Indebtedness so secured at the
time of such extension, renewal or replacement and that such extension, renewal
or replacement, as the case may be, shall be limited to all or

-46-

--------------------------------------------------------------------------------

a part of the property or indebtedness that secured the lien or mortgage so
extended, renewed or replaced (and any improvements on such property).

    Section 8.2           Merger, Consolidation, Purchase or Sale of Assets,
Etc.

           

The Borrower shall not consolidate with, be acquired by, or merge into or with
any Person, or convey, sell, lease or otherwise dispose of all or any part of
its Property, or enter into any sale-leaseback transaction, or purchase or
otherwise acquire (in one or a series of related transactions) any part of the
Property (other than purchases or other acquisitions of inventory, materials,
equipment and similar Property in the ordinary course of business) of any
Person, including acquisitions of the Stock of any Person, or permit any of the
Subsidiaries so to do, except:



            (a)             sales or other dispositions of inventory and
short‑term government securities, commercial paper, money market mutual funds
and other similar short‑term cash equivalent investments, in each case in the
ordinary course of business;

    

        (b)            sales or factoring of accounts receivables and other
receivables;



            (c)             Asset Sales by any of the Subsidiaries to any of the
other Subsidiaries;

           (d)            (i) other Asset Sales, provided that (A) no Default or
Event of Default shall exist immediately before or after giving effect thereto
and (B) the amount of such Asset Sale, when added to the total amount of all
Asset Sales made by the Borrower and the Subsidiaries during the immediately
preceding twelve month period pursuant to this subsection (d)(i) shall not
exceed 18% or more of Material Total Assets as of the first day of such twelve
month period and (ii) sales of transmission assets pursuant to the order of any
Governmental Authority, provided that fair market value shall have been received
for such transmission assets;

         

   (e)             any of the Subsidiaries may merge or consolidate with or
into, or acquire control of, or acquire all or any portion of the assets of any
Person, provided that immediately after giving effect thereto, the total
consideration to be paid by the Subsidiaries to or for the account of any Person
(other than the Borrower and the Subsidiaries) in connection therewith, but not
counting purchases or other acquisitions of Property made as part of the
Borrower's Integrated Resources Plan, when added to the total consideration paid
by the Borrower and the Subsidiaries to or for the account of any Person (other
than the Borrower and the Subsidiaries) in connection with all other mergers,
consolidations and acquisitions permitted under Sections 8.2(e) and 8.2(f)
during the period from the Agreement Date through and including the date
thereof, and all loans, advances and other arrangements outstanding at such time
and permitted under Section 8.3, shall not exceed 15% of Material Total Assets
as of the most recently completed fiscal quarter; and



            (f)              mergers, consolidations or acquisitions of or by
the Borrower with, into or of another Person (including acquisitions by the
Borrower of all or any portion of the assets of any Person), in each case as to
which the following conditions have been satisfied:

                (i)               immediately before and after giving effect
thereto, no Default or Event of Default shall exist;

               

(ii)              immediately before and after giving effect thereto, all of the
representations and warranties contained in the Loan Documents shall be true and
correct except as the context thereof otherwise requires and except for those
representations and warranties which by their terms or by necessary implication
are expressly limited to a state of facts existing at a time prior to such



-47-

--------------------------------------------------------------------------------

merger, consolidation or acquisition, as the case may  be, or such other matters
relating thereto as are identified in a writing to the Administrative Agent and
the Lenders and are satisfactory to the Administrative Agent and the Lenders;

                (iii)            the Borrower shall be the surviving entity
thereof or, in the event the Borrower shall not be the surviving entity thereof,
(1) such surviving entity shall be organized in a State of the United States
with substantially all of its assets and businesses located and conducted in the
United States and (2) the Administrative Agent shall have received (A) a
certificate, in form and substance satisfactory to the Administrative Agent, (x)
attaching a true and complete copy of each agreement, instrument or other
document effecting such merger, consolidation or acquisition, together with an
agreement signed on behalf of such surviving entity pursuant to which such
surviving entity shall have expressly assumed all of the indebtedness,
liabilities and other obligations of the Borrower under the Loan Documents, each
of which shall be in form and substance satisfactory to the Administrative
Agent, and (y) certifying that such merger, consolidation or acquisition has
been consummated in accordance with such agreements, instruments or other
documents referred to in the immediately preceding clause (x), and (B) such
documents, legal opinions and certificates as the Administrative Agent shall
reasonably request relating to the organization, existence and, if applicable,
good standing of such surviving entity, the authorization of such merger,
consolidation or acquisition and any other legal matters relating to such
surviving entity, the assumption agreement referred to in the immediately
preceding clause (x) or such merger, consolidation or acquisition,

                (iv)            immediately after giving effect thereto, the
total consideration to be paid by the Borrower to or for the account of any
Person (other than the Subsidiaries) in connection therewith, but not counting
purchases or other acquisitions of Property made as part of the Borrower's
Integrated Resources Plan, when added to the total consideration paid by the
Borrower and the Subsidiaries to or for the account of any Person (other than
the Borrower and the Subsidiaries) in connection with all mergers,
consolidations and acquisitions permitted under Sections 8.2(e) and 8.2(f)
during the period from the Agreement Date through and including the date
thereof, and all loans, advances, investments and other arrangements outstanding
at such time and permitted under Section 8.3, shall not exceed 15% of Material
Total Assets as of the most recently completed fiscal quarter, and

          

      (v)             the Administrative Agent and the Lenders shall have
received a certificate duly signed by a duly authorized officer of the Borrower
identifying the Person to be merged with or into, consolidated with, or acquired
by, the Borrower, and certifying as to each of the matters set forth in
subclauses (i) through (iv) of this clause (f).



    Section 8.3           Loans, Advances, etc.

            The Borrower shall not, at any time, make any loan or advance to, or
enter into any arrangement for the purpose of providing funds or credit to, any
Person, or permit any of the Subsidiaries so to do, other than (i) provided that
immediately before and after giving effect thereto, no Default or Event of
Default shall exist, loans or advances to Cleco Corporation and to any of its
subsidiaries and (ii) other loans, advances or arrangements the total
outstanding amount of which, when added to the total consideration paid by the
Borrower and the Subsidiaries in connection with all mergers, consolidations and
acquisitions of or by the Borrower and the Subsidiaries during the period from
the Agreement Date through and including the date thereof, shall not exceed 15%
of Material Total Assets as of the most recently completed fiscal quarter.

-48-

--------------------------------------------------------------------------------

 

  Section 8.4           Amendments, etc. of Certain Agreements



            The Borrower shall not enter into or agree to any amendment,
modification or waiver, or permit any of the Subsidiaries so to do, of any term
or condition of the CLECO Mortgage or the Employee Stock Ownership Plan (other
than amendments and modifications described in the certificate delivered
pursuant to Section 5.5 or required by tax laws to maintain the Employee Stock
Ownership Plan's qualified status under Section 401(a) of the Code and any
adoptive instruments or other agreements providing for the participation in the
Employee Stock Ownership Plan by the Borrower's affiliates), which amendment,
modification or waiver could, in the reasonable opinion of the Administrative
Agent, adversely affect the interests of the Lenders under the Loan Documents.

ARTICLE 9.    EVENTS OF DEFAULT

The following shall each constitute an "Event of Default" hereunder:

            (a)             the Borrower shall fail to pay any principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise; or

  

         (b)            the Borrower shall fail to pay any interest on any Loan
or on any reimbursement obligation in respect of any LC Disbursement or any fee,
commission or any other amount (other than an amount referred to in clause (a)
of this Article) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days; or



            (c)             the Borrower shall fail to observe or perform any
covenant or agreement contained in Sections 7.3, 7.11, 7.12 or Article 8; or

            (d)            the Borrower shall fail to observe or perform any
other term, covenant, or agreement contained in any Loan Document and such
failure or event shall have continued unremedied for a period of 30 days after
the Borrower shall have obtained knowledge of such failure or event; or

      

  (e)             any representation or warranty made in any Loan Document or
deemed made by the Borrower pursuant to Section 6.1, or in any certificate,
report (other than an auditor's report), opinion (other than an opinion of
counsel), or other document delivered or to be delivered pursuant thereto, shall
prove to have been incorrect or misleading (whether because of misstatement or
omission) in any material respect when made; or



            (f)              the Borrower or any Subsidiary shall fail to make
any payment (whether of principal, interest or otherwise and regardless of
amount) in respect of any Material Obligations, when and as the same shall
become due and payable (after giving effect to any applicable grace period); or

            (g)             any event or condition occurs that results in any
Material Obligations of the Borrower or any Subsidiary becoming due prior to
their scheduled maturity or payment date, or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any such Material Obligations or any trustee or agent on its or their behalf
to cause any Material Obligations to become due prior to their scheduled
maturity or payment date or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to their scheduled maturity or payment date (in each
case after giving effect to any applicable cure period), provided that this
clause (g) shall not apply to secured Indebtedness that becomes due solely as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness or any intercompany Indebtedness; or

-49-

--------------------------------------------------------------------------------

            (h)             the Borrower or any of the Subsidiaries shall (i)
suspend or discontinue its business, (ii) make an assignment for the benefit of
creditors, (iii) generally not pay its debts as such debts become due, (iv)
admit in writing its inability to pay its debts as they become due, (v) file a
voluntary petition in bankruptcy, (vi) become insolvent (however such insolvency
shall be evidenced), (vii) file any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment of debt, liquidation or
dissolution or similar relief under any present or future statute, law or
regulation of any jurisdiction, (viii) petition or apply to any tribunal for any
receiver, custodian or any trustee for any substantial part of its Property,
(ix) be the subject of any such proceeding filed against it which remains
undismissed for a period of 45 days, (x) file any answer admitting or not
contesting the material allegations of any such petition filed against it or any
order, judgment or decree approving such petition in any such proceeding, (xi)
seek, approve, consent to, or acquiesce in any such proceeding, or in the
appointment of any trustee, receiver, sequestrator, custodian, liquidator, or
fiscal agent for it, or any substantial part of its Property, or an order is
entered appointing any such trustee, receiver, custodian, liquidator or fiscal
agent and such order remains in effect for 45 days, or (xii) take any formal
action for the purpose of effecting any of the foregoing or looking to the
liquidation or dissolution of the Borrower or such Subsidiary, as the case may
be; or

            (i)              an order for relief is entered under the United
States bankruptcy laws or any other decree or order is entered by a court having
jurisdiction (i) adjudging the Borrower or any of the Subsidiaries bankrupt or
insolvent, (ii) approving as properly filed a petition seeking reorganization,
liquidation, arrangement, adjustment or composition of or in respect of the
Borrower or any of the Subsidiaries under the United States bankruptcy laws or
any other applicable Federal or state law, (iii) appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of the Borrower or any of the Subsidiaries or of any substantial part
of the Property thereof, or (iv) ordering the winding up or liquidation of the
affairs of the Borrower or any of the Subsidiaries, and any such decree or order
continues unstayed and in effect for a period of 45 days; or

         

 (j)              judgments or decrees against the Borrower or any of the
Subsidiaries aggregating in excess of $10,000,000 (which shall not be fully
covered by insurance after taking into account any applicable deductibles) shall
remain unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a
period of at least 30 days; or



            (k)             any Loan Document shall cease, for any reason, to be
in full force and effect or the Borrower shall so assert in writing or shall
disavow any of its obligations thereunder; or

            (l)              an ERISA Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect; or

           (m)           a Change in Control shall occur or a change in control,
fundamental change or any similar circumstance which, under the Indenture
(including any supplemental indentures thereto) results in an obligation of the
Borrower to prepay, purchase, offer to purchase, redeem or defease in excess of
$5,000,000 of Indebtedness thereunder.

Upon the occurrence of an Event of Default or at any time thereafter during the
continuance thereof, (a) if such event is an Event of Default specified in
clause (h) or (i) of this Article 9, the Aggregate Commitments shall immediately
and automatically terminate and the Loans, all accrued and unpaid interest
thereon and all other amounts owing under the Loan Documents shall immediately
become due and payable, and the Administrative Agent may, and, upon the
direction of the Required Lenders shall, exercise any and all remedies and other
rights provided in the Loan Documents, and (b) if such event is any other Event
of Default, any or all of the following actions may be taken: (i) with the

-50-

--------------------------------------------------------------------------------

consent of the Required Lenders, the Administrative Agent may, and upon the
direction of the Required Lenders shall, by notice to the Borrower, declare the
Aggregate Commitments to be terminated forthwith, whereupon the Aggregate
Commitments shall immediately terminate, and (ii) with the consent of the
Required Lenders, the Administrative Agent may, and upon the direction of the
Required Lenders shall, by notice of default to the Borrower, declare the Loans,
all accrued and unpaid interest thereon, and all other amounts owing under the
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable, and the Administrative Agent may, and upon
the direction of the Required Lenders shall, exercise any and all remedies and
other rights provided pursuant to the Loan Documents.  Except as otherwise
provided in this Section, presentment, demand, protest and all other notices of
any kind are hereby expressly waived.  The Borrower hereby further expressly
waives and covenants not to assert any appraisement, valuation, stay, extension,
redemption or similar laws, now or at any time hereafter in force which might
delay, prevent or otherwise impede the performance or enforcement of any Loan
Document.

In the event that the Aggregate Commitments shall have been terminated or the
Loans, accrued and unpaid interest thereon and all other amounts owing under the
Loan Documents shall have been declared due and payable pursuant to the
provisions of this Section, any funds received by the Administrative Agent and
the Lenders from or on behalf of the Borrower shall be applied by the
Administrative Agent and the Lenders in liquidation of the Loans and the
obligations of the Borrower under the Loan Documents in the following manner and
order: (i) first, to the payment of interest on, and then the principal portion
of, any Loans which the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower; (ii) second, to the payment of any fees or expenses due
to the Administrative Agent from the Borrower hereunder, (iii) third, to
reimburse the Administrative Agent and the Lenders for any expenses (to the
extent not paid pursuant to clause (ii) above) due from the Borrower pursuant to
the provisions of Section 11.4; (iv) fourth, to the payment of accrued Facility
Fees, Term‑Out Fees, LC Fees and all other fees, expenses and amounts due under
the Loan Documents (other than principal of, and interest on, the Loans); (v)
fifth, to the payment of interest due on the Loans; (vi) sixth, to the payment
of principal outstanding on the Loans, pro rata according to each Lender's
aggregate outstanding Loans; and (vii) seventh, to the payment of any other
amounts owing to the Administrative Agent and the Lenders under any Loan
Document.

ARTICLE  10.  THE ADMINISTRATIVE AGENT

    Section 10.1       Appointment

      

      Each Credit Party hereby irrevocably designates and appoints BNY as the
Administrative Agent of such Credit Party under the Loan Documents and each such
Credit Party hereby irrevocably authorizes BNY, as the Administrative Agent for
such Credit Party, to take such action on its behalf under the provisions of the
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of the Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in any Loan
Document, (i) the Administrative Agent shall not have any duties or
responsibilities other than those expressly set forth therein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against the Administrative Agent and (ii) none of
the Syndication Agent, the Documentation Agent or the Managing Agents shall have
any duty or obligation under the Loan Documents.



-51-

--------------------------------------------------------------------------------

    Section 10.2       Delegation of Duties

            The Administrative Agent may execute any of its duties under the
Loan Documents by or through agents or attorneys‑in‑fact and shall be entitled
to rely upon the advice of counsel concerning all matters pertaining to such
duties.

    Section 10.3       Exculpatory Provisions

          

  Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with the Loan Documents (except the Administrative Agent
for its own gross negligence or willful misconduct) or (ii) responsible in any
manner to any Credit Party for any recitals, statements, representations or
warranties made by the Borrower or any officer thereof contained in the Loan
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, the Loan Documents or for the value, validity, effectiveness,
genuineness, perfection, enforceability or sufficiency of any of the Loan
Documents or for any failure of the Borrower or any other Person to perform its
obligations thereunder.  The Administrative Agent shall not be under any
obligation to any Credit Party to ascertain or to inquire as to the observance
or performance of any of the agreements contained in, or conditions of, the Loan
Documents, or to inspect the properties, books or records of the Borrower.  The
Administrative Agent shall not be under any liability or responsibility
whatsoever, as Administrative Agent, to the Borrower or any other Person as a
consequence of any failure or delay in performance, or any breach, by any Lender
of any of its obligations under any of the Loan Documents.



    Section 10.4       Reliance by Administrative Agent

            The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, opinion, letter, cablegram, telegram, fax, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may treat each Credit Party,
or the Person designated in the last notice filed with it under this Section, as
the holder of all of the interests of such Credit Party in its Loans,
participations in Letters of Credit and in its Notes until written notice of
transfer, signed by such Credit Party (or the Person designated in the last
notice filed with the Administrative Agent) and by the Person designated in such
written notice of transfer, in form and substance satisfactory to the
Administrative Agent, shall have been filed with the Administrative Agent.  The
Administrative Agent shall not be under any duty to examine or pass upon the
validity, effectiveness, enforceability, perfection or genuineness of the Loan
Documents or any instrument, document or communication furnished pursuant
thereto or in connection therewith, and the Administrative Agent shall be
entitled to assume that the same are valid, effective and genuine, have been
signed or sent by the proper parties and are what they purport to be.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under the Loan Documents unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under the Loan Documents in accordance with a request or direction of
the Required Lenders, and such request or direction and any action taken or
failure to act pursuant thereto shall be binding upon all the Credit Parties and
all future holders of the Notes.

-52-

--------------------------------------------------------------------------------

    Section 10.5       Notice of Default

            The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the
Administrative Agent has received written notice thereof from a Credit Party or
the Borrower.  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall promptly give notice thereof to the
Credit Parties and the Borrower.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be directed by
the Required Lenders, provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem to be in the best interests of the Credit Parties.

    Section 10.6       Non Reliance on Administrative Agent and Other Lenders

            Each Credit Party expressly acknowledges that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to it and that no act by the Administrative Agent hereinafter,
including any review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Credit Party.  Each Credit Party represents to the Administrative Agent that it
has, independently and without reliance upon the Administrative Agent or any
other Credit Party, and based on such documents and information as it has deemed
appropriate, made its own evaluation of and investigation into the business,
operations, Property, financial and other condition and creditworthiness of the
Borrower and made its own decision to enter into this Agreement.  Each Credit
Party also represents that it will, independently and without reliance upon the
Administrative Agent or any other Credit Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, evaluations and decisions in taking or not taking action under
any Loan Document, and to make such investigation as it deems necessary to
inform itself as to the business, operations, Property, financial and other
condition and creditworthiness of the Borrower.  Except for notices, reports and
other documents expressly required to be furnished to the Credit Parties by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Credit Party with any credit or other
information concerning the business, operations, Property, financial and other
condition or creditworthiness of the Borrower which may come into the possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys in fact or affiliates.

    Section 10.7       Administrative Agent in Its Individual Capacity

            BNY and its Related Parties may make loans to, accept deposits from,
issue letters of credit for the account of, and generally engage in any kind of
business with, the Borrower as though BNY were not Administrative Agent
hereunder.  With respect to the Commitment and Loans made or renewed by BNY and
the Note issued to BNY, BNY shall have the same rights and powers under the Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms "Lender" and "Lenders" shall in each case
include BNY.

    Section 10.8       Successor Administrative Agent

            If at any time the Administrative Agent deems it advisable, in its
sole discretion, it may submit to each of the Lenders a written notice of its
resignation as Administrative Agent under the Loan Documents, such resignation
to be effective upon the earlier of (i) the written acceptance of the duties of
the Administrative Agent under the Loan Documents by a successor Administrative
Agent and (ii) on the 30th day after the date of such notice.  Upon any such
resignation, the Required Lenders shall have the right to appoint from among the
Lenders a successor Administrative Agent.  If no successor

-53-

--------------------------------------------------------------------------------

Administrative Agent shall have been so appointed by the Required Lenders and
accepted such appointment in writing within 30 days after the retiring
Administrative Agent's giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and with the consent of the
Borrower, such consent not to be unreasonably withheld and not to be required
during the existence of an Event of Default, appoint a successor Administrative
Agent, which successor Administrative Agent shall be a commercial bank organized
under the laws of the United States or any State thereof and having a combined
capital, surplus, and undivided profits of at least $100,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent's
rights, powers, privileges and duties as Administrative Agent under the Loan
Documents shall be terminated.  The Borrower and the Lenders shall execute such
documents as shall be necessary to effect such appointment.  After any retiring
Administrative Agent's resignation as Administrative Agent, the provisions of
the Loan Documents shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under the Loan Documents. 
If at any time there shall not be a duly appointed and acting Administrative
Agent, the Borrower agrees to make each payment due under the Loan Documents
directly to the Lenders entitled thereto during such time.

ARTICLE 11.  OTHER PROVISIONS

  

  Section 11.1       Amendments and Waivers



        

    (a)             No failure or delay by any Credit Party in exercising any
right or power under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan and/or the issuance, amendment, extension or
renewal of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default at the time.



          

  (b)            Neither any Loan Document nor any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders, provided
that no such agreement shall (i) increase any Commitment of any Lender without
the written consent of such Lender or increase the Aggregate Commitments, (ii)
reduce the principal amount of any Loan or any reimbursement obligation with
respect to a LC Disbursement, or reduce the rate of any interest, or reduce any
fees, payable under the Loan Documents, without the written consent of each
Credit Party affected thereby, (iii) postpone the date of payment at stated
maturity of any Loan or the date of payment of any reimbursement obligation with
respect to an LC Disbursement, any interest or any fees payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the stated termination or expiration of the Commitments without the
written consent of each Credit Party affected thereby, (iv) change any provision
hereof in a manner that would alter the pro rata sharing of payments required by
Section 3.2(b) or the pro rata reduction of Commitments required by Section
2.5(c) or the pro rata funding of Revolving Credit Loans required by Section
2.3(b), without the written consent of each Credit Party affected thereby, (v)
change any of the provisions of this Section or the definition of the term
"Required Lenders" or any other provision hereof specifying the number or



-54-

--------------------------------------------------------------------------------

percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, or change the currency in
which Loans are to be made, Letters of Credit are to be issued or payment under
the Loan Documents are to be made, or add additional borrowers without the
written consent of each Lender, and provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as applicable.

 

  Section 11.2       Notices



            Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:

       

    (a)             if to the Borrower, to it at 2030 Donahue Ferry Road,
Pineville, LA 71360 5226; Attention: Michael Sawrie (Telephone: (318) 484‑7589;
Facsimile: (318) 484‑7697);



            (b)            if to the Administrative Agent, or BNY as Issuing
Bank, to it at Agency Funding Administration, One Wall Street, 18th Floor, New
York, New York 10286, Attention of: Sandra Morgan, Agency Function
Administration, 18th Floor, (Telephone No. (212) 635‑4692); Facsimile No.
(212) 635‑6365 or 6366 or 6367, with a copy to The Bank of New York, at Energy
Industries Division, One Wall Street, 19th Floor, New York, New York 10286,
Attention of: Cynthia Howells (Telephone No. (212) 635‑7889; Facsimile No.
(212) 635‑7924); and

       

    (c)             if to any other Credit Party, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire;



provided that any notice, request or demand by the Borrower to or upon the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.4, 2.5, 2.6 or
2.7 shall not be effective until received.  Any party to a Loan Document may
rely on signatures of the parties thereto which are transmitted by facsimile or
other electronic means as fully as if originally signed.  Any party hereto may
change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

  

  Section 11.3       Survival



            All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of any Loan Document and the
making of any Loans and the issuance of any Letter of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any LC Disbursement or any fee or any
other amount payable under the Loan Documents is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.10, 2.11, 2.12, 2.13, 11.4, 11.10
and 11.11 and Article 10 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans and the LC Disbursements, the expiration or

 

-55-



--------------------------------------------------------------------------------

termination of the Letters of Credit and the termination of the Commitments or
the termination of this Agreement or any provision hereof.

    Section 11.4       Expenses; Indemnity; Damage Waiver

            (a)             The Borrower shall pay (i) all reasonable
out‑of‑pocket costs and expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of each Loan
Document or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated thereby shall be consummated),
(ii) all reasonable out‑of‑pocket costs and expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out‑of‑pocket costs and expenses incurred by any Credit Party, including the
reasonable fees, charges and disbursements of any counsel for any Credit Party
and any expert witness fees, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out‑of‑pocket costs and expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

        

    (b)            The Borrower shall indemnify each Credit Party and each
Related Party thereof (each such Person being called an "Indemnified Party")
against, and hold each Indemnified Party harmless from, any and all losses,
claims, damages, liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnified Party, incurred by or
asserted against any Indemnified Party arising out of, in connection with, or as
a result of (i) the execution or delivery of any Loan Document or any agreement
or instrument contemplated thereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
transactions contemplated by the Loan Documents, (ii) any Loan or Letter of
Credit or the use of the proceeds thereof including any refusal of the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of the Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of the Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnified Party is a party thereto, provided that such indemnity shall
not, as to any Indemnified Party, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnified Party or arising
solely from claims between one such Indemnified Party and another such
Indemnified Party.



            (c)             To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or the Issuing Bank
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent or the Issuing Bank, as applicable, an amount equal
to the product of such unpaid amount multiplied by a fraction, the numerator of
which is the sum of such Lender's unused Commitments plus the outstanding
principal balance of such Lender's Loans and the denominator of which is the sum
of the unused Commitments plus the outstanding principal balance of all Lenders
Loans (in each case determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought or, in the event that no Lender shall
have any unused Commitments or outstanding Loans at such time, as of the last
time at which any Lender had any unused Commitments or outstanding Loans),
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability

-56-

--------------------------------------------------------------------------------

or related expense, as applicable, was incurred by or asserted against the
Administrative Agent or the Issuing Bank, as applicable, in its capacity as
such.

            (d)            To the extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against any Indemnified
Party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct and actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement,
instrument or other document contemplated thereby, the transactions contemplated
by the Loan Documents or any Loan or any Letter of Credit or the use of the
proceeds thereof.

            (e)             All amounts due under this Section shall be payable
promptly but in no event later than ten days after written demand therefor.

    Section 11.5       Lending Offices

            Each Lender shall have the right at any time and from time to time
to transfer its Loans to a different office, provided that such Lender shall
promptly notify the Administrative Agent and the Borrower of any such change of
office.  Such office shall thereupon become such Lender's Domestic Lending
Office or Eurodollar Lending Office, as the case may be, provided, however, that
no such Lender shall be entitled to receive any greater amount under Section
2.11, 2.12 or 2.13 as a result of a transfer of any such Loans to a different
office of such Lender than it would be entitled to immediately prior thereto
unless such claim would have arisen even if such transfer had not occurred.

    Section 11.6       Assignments and Participations

            (a)             The provisions of the Loan Documents shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Credit Party (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void). Nothing
in the Loan Documents, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each Credit Party) any legal or equitable right, remedy or
claim under or by reason of any Loan Document.

            (b)            Any Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under the Loan
Documents (including all or a portion of its Commitment or obligations in
respect of its LC Exposure and the applicable Loans at the time owing to it),
provided that (i) except in the case of an assignment to a Lender or an
Affiliate or an Approved Fund of a Lender, each of the Borrower, the
Administrative Agent and the Issuing Bank must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed)),
(ii) except in the case of an assignment to a Lender or an Affiliate or an
Approved Fund of a Lender or an assignment of the entire remaining amount of the
assigning Lender's Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance Agreement with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the Borrower and
the Administrative Agent otherwise consent, (iii) no assignments to the Borrower
or any of its Affiliates shall be permitted, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance Agreement together with, unless otherwise agreed by the
Administrative Agent, a processing and recordation fee of $3,500, and (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire, and provided further, that any consent of the
Borrower otherwise required under this paragraph shall not be required if a
Default has occurred and is continuing.  Subject to

-57-

--------------------------------------------------------------------------------

acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance
Agreement, the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance Agreement, have the
rights and obligations of a Lender under the Loan Documents, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance Agreement, be released from its obligations under the
Loan Documents (and, in the case of an Assignment and Acceptance Agreement
covering all of the assigning Lender's rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.11, 2.12, 2.13 and 11.4). Any assignment
or transfer by a Lender of rights or obligations under the Loan Documents that
does not comply with this paragraph shall be treated for purposes of the Loan
Documents as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

            (c)             The Administrative Agent, acting for this purpose as
an agent of the Borrower, shall maintain at one of its offices in New York City
a copy of each Assignment and Acceptance Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Revolving Credit Loans owing to, each
Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive absent clearly demonstrable error,
and the Borrower and each Credit Party may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Credit Party,
at any reasonable time and from time to time upon reasonable prior notice.

            (d)            Upon its receipt of a duly completed Assignment and
Acceptance Agreement executed by an assigning Lender and an assignee, the
assignee's completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Acceptance Agreement and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

            (e)             Any Lender may, without the consent of the Borrower
or any Credit Party, sell participations to one or more banks or other entities
other than the Borrower or any of its Affiliates (each such bank or other entity
being called a "Participant") in all or a portion of such Lender's rights and
obligations under the Loan Documents (including all or a portion of its
Commitment, LC Exposure, and outstanding Revolving Credit Loans owing to it),
provided that (i) such Lender's obligations under the Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower
and the Credit Parties shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under the Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of any Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 11.1(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.11, 2.12 and 2.13 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.9 as though it were a
Lender, provided that such Participant agrees to be subject to Section 3.2(c) as
though it were a Lender.

-58-

--------------------------------------------------------------------------------

    

       (f)              A Participant shall not be entitled to receive any
greater payment under Section 2.11 or 2.12 than the Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower's prior written consent. A Participant that would be a Lender organized
under the laws of a jurisdiction other than the United States or any State
thereof if it were a Lender shall not be entitled to the benefits of Section
2.11 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.11(d) as though it were a Lender.



   

        (g)             Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under the Loan Documents to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest, provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations under the Loan Documents or substitute any such pledgee or assignee
for such Lender as a party hereto.



    Section 11.7       Counterparts; Integration; Effectiveness

            This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
contract. This Agreement and any separate letter agreements with respect to fees
payable to any Credit Party or the syndication of the credit facilities
established hereunder constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article 5, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

    Section 11.8       Severability

            In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

    Section 11.9       Right of Set off

            In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence of an Event of Default and the acceleration of the
obligations owing in connection with the Loan Documents, or at any time upon the
occurrence and during the continuance of an Event of Default under clause (a) of
Article 9, each Lender shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
not prohibited by applicable law, to set off and apply against any indebtedness,
whether matured or unmatured, of the Borrower to such Lender, any amount owing
from such Lender to the Borrower, at, or at any time after, the happening of any
of the above mentioned events.  To the extent not prohibited by applicable law,
the aforesaid right of set off may be exercised by such Lender against the
Borrower or against any trustee in bankruptcy, custodian, debtor

-59-

--------------------------------------------------------------------------------

in possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor of the Borrower, or against anyone else claiming
through or against the Borrower or such trustee in bankruptcy, custodian, debtor
in possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of set
off shall not have been exercised by such Lender prior to the making, filing or
issuance, or service upon such Lender of, or of notice of, any such petition,
assignment for the benefit of creditors, appointment or application for the
appointment of a receiver, or issuance of execution, subpoena, order or
warrant.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set off and application.

    Section 11.10    Governing Law; Jurisdiction; Consent to Service of Process

            (a)             This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

          (b)            The Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any other Credit Party may otherwise have
to bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower, or any of its property, in the courts of any
jurisdiction.

            (c)             The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

            (d)            Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 11.2. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

    Section 11.11    WAIVER OF JURY TRIAL

            EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS CREDIT AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE

-60-

--------------------------------------------------------------------------------

BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

  Section 11.12    Headings



            Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

-61-

--------------------------------------------------------------------------------

 

CLECO POWER LLC

CREDIT AGREEMENT

 

 

IN WITNESS WHEREOF, the parties hereto have caused this 364 Day Credit Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.

 

CLECO POWER LLC

By: /s/ Dilek Samil                                        
Name:  Dilek Samil
Title:  Executive Vice President & CFO

--------------------------------------------------------------------------------


 

CLECO POWER LLC

CREDIT AGREEMENT

 

> > 

THE BANK OF NEW YORK, Individually
and as Administrative Agent



By: /s/ Cynthia Howells                            

Name:  Cynthia Howells
Title:  Vice President

--------------------------------------------------------------------------------

 

CLECO POWER LLC

CREDIT AGREEMENT

 

> > 

BANK ONE, NA, Individually and as Syndication Agent



By: /s/ Dawn M. Lawer                                 
Name:  Dawn M. Lawer
Title:  Managing Director

--------------------------------------------------------------------------------

 

CLECO POWER LLC

CREDIT AGREEMENT

 

> > WESTLB AG, NEW YORK BRANCH, Individually and as Documentation Agent
> > 
> >  
> > 
> >  
> > 
> > By: /s/ Jeffrey S. Davidson                            
> > Name:  Jeffrey S. Davidson
> > Title:   Associate Director
> > 
> >  
> > 
> > By: /s/ Salvatore Battinelli                            
> > Name:  Salvatore Battinelli
> > Title:  Managing Director Credit Department

--------------------------------------------------------------------------------

 

CLECO POWER LLC

CREDIT AGREEMENT

> > > ALLIED IRISH BANKS, P.L.C. Individually and as a Managing Agent
> > > 
> > > 
> > > 
> > > By:  /s/ Aidan Lanigan____________
> > > 
> > > Name:  Aidan Lanigan
> > > 
> > > Title:  Assistant Vice President
> > > 
> > >  
> > > 
> > > By: /s/ Anthony O'Reilly___________
> > > 
> > > Name:  Anthony O'Reilly
> > > 
> > > Title:  Vice President
> > > 
> > >  
> 
> --------------------------------------------------------------------------------

CLECO POWER LLC

CREDIT AGREEMENT

> > COBANK, ACB Individually and as a Managing Agent
> > 
> >  
> > 
> >  
> > 
> > By: /s/ Paul Podany____________________
> > 
> > Name:  Paul Podany
> > 
> > Title:  Assistant Vice President

--------------------------------------------------------------------------------

 

CLECO POWER LLC

CREDIT AGREEMENT

> > COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES Individually and as a
> > Managing Agent
> > 
> > By: /s/ Harry P. Yergey_________________
> > 
> > Name:  Harry P. Yergey
> > 
> > Title:  Senior Vice President & Manager

 

By: /s/ Subash R. Viswanathan___________

Name:  Subash R. Viswanathan

Title:  Senior Vice President

 

--------------------------------------------------------------------------------

 

CLECO POWER LLC

CREDIT AGREEMENT

> > KEYBANK NATIONAL ASSOCIATION Individually and as a Managing Agent
> > 
> >  
> > 
> >  
> > 
> > By: /s/ Sherrie I. Manson________________
> > 
> > Name:  Sherrie I. Manson
> > 
> > Title:  Vice President

--------------------------------------------------------------------------------

 

CLECO POWER LLC

CREDIT AGREEMENT

> > CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch
> > 
> > By: /s/ Sarah Wu                                            
> > Name:  Sarah Wu
> > Title:  Vice President
> > 
> > By: /s/ S. William Fox                                   
> > Name:  S. William Fox
> > Title:  Director

--------------------------------------------------------------------------------

 

CLECO POWER LLC

CREDIT AGREEMENT

> > GOLDMAN SACHS CREDIT PARTNERS L.P.
> > 
> > By: /s/ Robert Wagner                                   
> > Name:  Robert Wagner
> > Title:  Authorized Signatory

--------------------------------------------------------------------------------

 

CLECO POWER LLC

CREDIT AGREEMENT

> > REGIONS BANK
> > 
> > By: /s/ Tammy Foshee                                    
> > Name:  Tammy Foshee
> > Title:  Assistant Vice President, Corporate Banking Regions Bank

--------------------------------------------------------------------------------

 

CLECO POWER LLC

CREDIT AGREEMENT

> > WHITNEY NATIONAL BANK
> > 
> > By:     /s/ Edgar W. Santa Cruz, III                 
> > Name:  Edgar W. Santa Cruz, III
> > Title:  Vice President

--------------------------------------------------------------------------------

 

CLECO POWER LLC

CREDIT AGREEMENT

> > HIBERNIA NATIONAL BANK
> > 
> > By:    /s/ Kermit W. Pharris, Jr.                     
> > Name:  Kermit W. Pharris, Jr.
> > Title:  Vice President

--------------------------------------------------------------------------------

 

CLECO POWER LLC

CREDIT AGREEMENT

> >                                                                                     
> >    THE BANK OF TOKYO-MITSUBISHI, LTD.,
> >                                                                                   
> >      HOUSTON AGENCY
> > 
> > By: /s/ John M. Mearns                                  
> > Name:  John M. Mearns
> > Title:  Vice President & Manager
> > 
> > By: /s/ Joey Powell                                        
> > Name:  Joey Powell
> > Title:  Assistant Vice President

--------------------------------------------------------------------------------

 

CLECO POWER LLC

CREDIT AGREEMENT

>                                                                                                    
> UNION BANK OF CALIFORNIA, N.A.
> 
> > By: /s/ Susan K. Johnson                                
> > Name:  Susan K. Johnson
> > Title:  Vice President

--------------------------------------------------------------------------------

 

CLECO POWER LLC

CREDIT AGREEMENT

>                                                                                                             
> BANK HAPOALIM B.M.
> 
> > > By: /s/ Marc Bosc                             
> > > Name:  Marc Bosc
> > > Title:  Vice President
> 
> > > By: /s/ Lenroy Hackett                    
> > > Name:  Lenroy Hackett
> > > Title:  SVP

--------------------------------------------------------------------------------